 



Exhibit 10.1

EXECUTION VERSION

U.S. $250,000,000

CREDIT AGREEMENT

Dated as of October 27, 2004

Among

COMUNICACIONES NEXTEL DE MÉXICO, S.A. DE C.V.

as Borrower

The Financial Institutions Parties Hereto as Lenders Hereto

CITIBANK, N.A.

as Administrative Agent

CITIGROUP GLOBAL MARKETS INC.

as Bookrunner and Joint Lead Arranger

and

SCOTIABANK INVERLAT, S.A.

as Bookrunner, Joint Lead Arranger and Syndication Agent

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
       
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    16  
SECTION 1.03. Accounting Terms
    16  
SECTION 1.04. Currency Determination
    16  
ARTICLE II
AMOUNTS AND TERMS OF THE LOANS
       
SECTION 2.01. The Loans
    16  
SECTION 2.02. Making the Loans
    17  
SECTION 2.03. Fees
    18  
SECTION 2.04. Termination or Reduction of the Commitments
    18  
SECTION 2.05. Repayment
    18  
SECTION 2.06. Interest
    19  
SECTION 2.07. Interest Rate Determination
    20  
SECTION 2.08. Prepayments
    21  
SECTION 2.09. Increased Costs
    22  
SECTION 2.10. Illegality
    22  
SECTION 2.11. Payments and Computations
    23  
SECTION 2.12. Taxes
    24  
SECTION 2.13. Use of Proceeds
    27  
SECTION 2.14. Notes
    27  
SECTION 2.15. Sharing of Payments, Etc.
    28  
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
       
SECTION 3.01. Conditions Precedent to Effectiveness of Section 3.01
    29  
SECTION 3.02. Conditions Precedent to Each Borrowing
    31  
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
       
SECTION 4.01. Representations and Warranties of the Borrower
    32  

 



--------------------------------------------------------------------------------



 



              Page

--------------------------------------------------------------------------------

ARTICLE V
COVENANTS OF THE BORROWER
       
SECTION 5.01. Affirmative Covenants
    37  
SECTION 5.02. Negative Covenants
    41  
SECTION 5.03. Financial Covenants
    44  
ARTICLE VI
EVENTS OF DEFAULT
       
SECTION 6.01. Events of Default
    45  
ARTICLE VII
THE ADMINISTRATIVE AGENT
       
SECTION 7.01. Authorization and Action
    48  
SECTION 7.02. Delegation of Duties
    48  
SECTION 7.03. Administrative Agent’s Reliance, Etc.
    48  
SECTION 7.04. Citibank, N.A. and Affiliates
    48  
SECTION 7.05. Lender Credit Decision
    49  
SECTION 7.06. Indemnification
    49  
SECTION 7.07. Successor Agents
    50  
ARTICLE VIII
MISCELLANEOUS
       
SECTION 8.01. Amendments, Etc.
    50  
SECTION 8.02. Notices, Etc.
    51  
SECTION 8.03. No Waiver; Remedies
    52  
SECTION 8.04. Costs and Expenses
    53  
SECTION 8.05. Right of Set-off
    54  
SECTION 8.06. Binding Effect
    54  
SECTION 8.07. Assignments and Participations
    54  
SECTION 8.08. Governing Law
    57  
SECTION 8.09. Confidentiality
    57  
SECTION 8.10. Execution in Counterparts
    58  
SECTION 8.11. Jurisdiction; Waiver of Immunities
    58  
SECTION 8.12. Judgment Currency
    59  
SECTION 8.13. Waiver of Jury Trial
    59  
SECTION 8.14. Patriot Act Notice
    59  

 



--------------------------------------------------------------------------------



 



Schedules [OMITTED*]

Schedule I — Commitments
Schedule II — Subsidiary Guarantors
Schedule III — Calculation of Fixed Rate
Schedule 2.08(a) — Calculation of the Discount Rate
Schedule 3.01(d) — Disclosed Litigation
Schedule 4.01(j) — Material Contracts
Schedule 4.01(s) — Intellectual Property
Schedule 4.01(u) — Property
Schedule 4.01(v) — Concession Titles
Schedule 5.02(a) — Existing Liens

Exhibits [OMITTED*]

Exhibit A — Form of Tranche A Note

Exhibit B — Form of Tranche B Note

Exhibit C — Form of Tranche C Note

Exhibit D — Form of Notice of Borrowing

Exhibit E — Form of Assignment and Acceptance

Exhibit F — Form of Subsidiary Guaranty

Exhibit G — Form of Confidentiality Agreement

Exhibit H — Copy of Accounting Memo



*   The Company will provide the omitted schedules and exhibits to the
Commission upon request.

 



--------------------------------------------------------------------------------



 



AGREEMENT

Dated as of October 27, 2004

          CREDIT AGREEMENT among COMUNICACIONES NEXTEL DE MÉXICO, S.A. DE C.V.,
a sociedad anónima de capital variable organized and existing under the laws of
México (the “Borrower”); each of the lenders that is a signatory hereto and is
listed under the caption “TRANCHE A BANKS” on Schedule I hereto and each bank or
financial institution that becomes a “Tranche A Bank” after the date hereof
pursuant to Section 8.07 hereof (individually, a “Tranche A Bank” and,
collectively, the “Tranche A Banks”); each of the lenders that is a signatory
hereto and is listed under the caption “TRANCHE B BANKS” on Schedule I hereto
and each bank or financial institution that becomes a “Tranche B Bank” after the
date hereof pursuant to Section 8.07 hereof (individually, a “Tranche B Bank”
and, collectively, the “Tranche B Banks”); each of the lenders that is a
signatory hereto and is listed under the caption “TRANCHE C BANKS” on Schedule I
hereto and each bank or financial institution that becomes a “Tranche C Bank”
after the date hereof pursuant to Section 8.07 hereof (individually, a “Tranche
C Bank” and, collectively, the “Tranche C Banks” and, together with the Tranche
A Banks and the Tranche B Banks, the “Lenders”); CITIGROUP GLOBAL MARKETS INC.
and SCOTIABANK INVERLAT, S.A., as the joint lead arrangers (collectively, the
“Joint Lead Arrangers”); CITIGROUP GLOBAL MARKETS INC. and SCOTIABANK INVERLAT,
S.A. as the bookrunners (collectively, the “Bookrunners”); SCOTIABANK INVERLAT,
S.A. as syndication agent (the “Syndication Agent”); and CITIBANK, N.A., as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

          WHEREAS, the Borrower desires to borrow funds in Dollars and Pesos on
the terms and conditions set forth herein; and

          WHEREAS, the Lenders have agreed, on the terms and conditions set
forth herein, to make available to the Borrower senior unsecured loans in the
aggregate amount of up to U.S. $250,000,000 upon the terms and subject to the
conditions set forth in this Agreement, for the Borrower to use for general
corporate purposes.

          NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

     “Accounting Memo” has the meaning specified in Section 3.02(g)(ii).

     “Administrative Agent” has the meaning specified in the preamble hereto.

1



--------------------------------------------------------------------------------



 



     “Administrative Agent’s Account” means, with respect to (i) the Tranche A
Loans, account number 36852248, maintained with Citibank, N.A. and (ii) the
Tranche B Loans and Tranche C Loans, account number 002180000098020020,
maintained with Banamex.

     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person; provided, however, that
Nextel Communications, Inc., a company incorporated under the laws of Delaware
(and its successors or assigns) shall not be deemed an Affiliate of the
Borrower. For purposes of this definition, the term “control” (including the
terms “controlling”, “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to vote 5% or more
of the Voting Stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise. “Affiliate”, as applied to the Lenders, means
each direct or indirect parent corporation and controlling person (within the
meaning of the U.S. Securities Exchange Act of 1934, as amended) of such Lender
and each direct or indirect Subsidiary of each such parent corporation and each
of their respective directors, officers and agents.

     “Agent Parties” has the meaning specified in Section 8.02(d).

     “Agreement” means this Credit Agreement, as amended, supplemented or
otherwise modified from time to time.

     “Applicable Lending Office” means, with respect to each of the initial
Lenders, the offices of each of the initial Lenders specified as its “Applicable
Lending Office” opposite its name on the signature pages below, and with respect
to any other Lender in the Assignment and Acceptance pursuant to which such
Lender became a Lender, or such other office of any of the Lenders as such
Lender may from time to time specify to the Borrower.

     “Applicable Margin” means, with respect to each Tranche, the percentage per
annum as set forth below:

          Tranche

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

A
    2.375 %
B
    2.00 %
C
    2.00 %

     “Approved Fund” means, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

     “Assignment and Acceptance” means an assignment and acceptance entered into
by any of the Lenders and an assignee of any of the Lenders in substantially the
form of Exhibit E hereto.

2



--------------------------------------------------------------------------------



 



     “Availability Period” means the period commencing on the Closing Date and
ending on the date that occurs one hundred and eighty (180) days thereafter.

     “Banamex” means Banco Nacional de México, S.A., Integrante del Grupo
Financiero Banamex.

     “Board of Directors” means the Consejo de Administracion of a Person duly
appointed by the holders of the capital stock of such Person.

     “Borrower” has the meaning specified in the preamble hereto.

     “Borrowing” means each of the borrowing(s) consisting of the Loans made by
the Lenders.

     “Borrower’s Account” with respect to (i) the Tranche A Loans, account
number 36828993 maintained with Citibank, N.A. and (ii) the Tranche B Loans and
Tranche C Loans, account number 870 44204, maintained with Banamex.

     “Bookrunners” has the meaning specified in the preamble hereto.

     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and/or Mexico City and, if the
applicable Business Day relates to the Tranche A Loans, on which dealings are
carried on in the London, England interbank market.

     “Capitalized Leases” means all leases that have been or should be, in
accordance with Mexican GAAP, recorded as capitalized leases.

     “Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens and having a
maturity of not greater than 90 days from the date of acquisition thereof:
(a) Dollar-denominated investments consisting of (i) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (ii) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender or a member of the Federal Reserve System, issues (or the parent of which
issues) commercial paper rated as described in clause (iii) below, is organized
under the laws of the United States or any State thereof and has combined
capital and surplus of at least $1 billion or (iii) commercial paper in an
aggregate amount of no more than $30,000,000 per issuer outstanding at any time,
issued by any corporation organized under the laws of any State of the United
States and rated at least “Prime-1” (or the then equivalent grade) by Moody’s
Investors Service, Inc. or “A-1” (or the then equivalent grade) by Standard &
Poor’s, a division of The McGraw-Hill Companies, Inc.; or (b) Peso-denominated
investments in (i) securities issued or expressly and unconditionally guaranteed
by the Federal Government of Mexico, or (ii) certificates of deposit issued by
any Mexican Financial Institution with a local currency credit rating of at
least “BBB” (or the then equivalent grade) by Standard & Poor’s, a division of
the MacGraw-Hill Companies, Inc. and the equivalent rating by Moody’s Investors
Service, Inc.

3



--------------------------------------------------------------------------------



 



     “Closing Date” has the meaning specified in Section 3.01.

     “Commitments” means, as to any Lender, its aggregate Tranche A Commitment,
Tranche B Commitment and Tranche C Commitment; and collectively, as to all
Lenders, the aggregate Tranche A Commitments, Tranche B Commitments and Tranche
C Commitments.

     “Commitment Termination Date” has the meaning specified in Section 2.03.

     “Communications” has the meaning specified in Section 8.02(b).

     “Concession Titles” means such telecommunications titles of the Borrower as
listed on Schedule 4.01(v).

     “Consolidated” refers to the consolidation of accounts in accordance with
Mexican GAAP, in the case of the Borrower and its Subsidiaries, and U.S. GAAP,
in the case of the Parent.

     “Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

     “Consolidated Operating Income” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the operating income of the Borrower
and its Subsidiaries for that period.

     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of another Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controls”, “Controlling” and “Controlled” have meanings correlative thereto.

     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables not
overdue by more than 90 days incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all obligations of
such Person as lessee under Capitalized Leases, in the amount which has been or
should be capitalized, (f) all obligations, contingent or otherwise, of such
Person in respect of acceptances, letters of credit or similar extensions of
credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below and other payment obligations (collectively, “Guaranteed Debt”)
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Guaranteed Debt or to advance or supply funds for the payment
or

4



--------------------------------------------------------------------------------



 



purchase of such Guaranteed Debt, (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Guaranteed Debt or to assure the
holder of such Guaranteed Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (i) all
Debt referred to in clauses (a) through (h) above (including Guaranteed Debt)
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt; provided, however, that “Debt” shall not include obligations in respect of
performance, surety or appeal bonds provided in the ordinary course of business.

     “Debt/OIBDA Ratio” means, at any date of determination, the ratio of
(i) Consolidated total Debt of the Borrower and its Subsidiaries as at the end
of the most recently ended fiscal quarter of the Borrower for which financial
statements are required to be delivered to the Lenders and Administrative Agent
pursuant to Section 5.01(j) to (ii) the product of (A) Consolidated OIBDA for
the most recently ended fiscal quarter of the Borrower and its Subsidiaries on a
consolidated basis multiplied by (B) four.

     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

     “Default Interest” has the meaning specified in Section 2.06(c).

     “Discount Rate” has the meaning specified in Section 2.08(a).

     “Eligible Assignee” means (a) with respect to the Tranche A Loans, (i) a
Tranche A Bank; (ii) an Affiliate of a Tranche A Bank; (iii) a commercial bank
organized under the laws of the United States, or any State thereof; (iv) a
savings and loan association or savings bank organized under the laws of the
United States, or any State thereof; (v) a commercial bank organized under the
laws of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
so long as such bank is acting through a branch or agency located in the country
in which it is organized or another country that is described in this clause
(v); (vi) the central bank of any country that is a member of the OECD; (vii) a
finance company, insurance company or other financial institution or fund
(whether a corporation, partnership, trust or other entity) that is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business; and (viii) any other Person approved by the
Administrative Agent and, unless an Event of Default has occurred and is
continuing at the time any assignment is effected in accordance with
Section 8.07, the Borrower, such approval not to be unreasonably withheld or
delayed; provided, however, that neither any Loan Party nor Affiliate of a Loan
Party shall qualify as an Eligible Assignee under this definition and (b) with
respect to each of the Tranche B Loans and the Tranche C Loans, a Mexican
Financial Institution.

5



--------------------------------------------------------------------------------



 



     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

     “Environmental Law” means any federal, state, local, national, regional or
foreign statute, law, ordinance, rule, regulation, code, order, judgment, decree
or judicial or agency interpretation, policy or guidance, including, without
limitation, of Mexico or the United States or any of their respective applicable
political subdivisions, relating to pollution or protection of the environment,
health, safety or natural resources, including, without limitation, those
relating to the use, handling, transportation, treatment, storage, disposal,
release or discharge of Hazardous Materials.

     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

     “Equity Interests” means, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

     “Events of Default” has the meaning specified in Section 6.01.

     “Exchange Rate” means, on any date of determination, the Peso/Dollar
exchange rate published by Banco de México in the Federal Official Gazette
(Diario Oficial de la Federación) as the rate “para solventar obligaciones
denominadas en moneda extranjera pagaderas en la República Mexicana” on such
date; provided that, if Banco de México ceases to publish such exchange rate,
the exchange rate shall be calculated by taking the Peso/Dollar exchange rates
published by Banamex, Scotiabank Inverlat, S.A., and HSBC Mexico, S.A. as of
close of business on the Business Day immediately prior to such date, and
calculating the average of such exchange rates.

6



--------------------------------------------------------------------------------



 



     “Facility” means at any time, the aggregate amount of the Lenders’
Commitments at such time.

     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

     “Forms” shall have the meaning specified in Section 2.12(d).

     “Fixed Rate” means an interest rate per annum, as determined by the
Administrative Agent in consultation with the Tranche B Banks two Business Days
prior to any Funding Date, determined on the basis of the term swap rate for the
TIIE Rate as adjusted on Schedule III.

     “Floating Rate” means, for each Interest Period applicable to each Tranche
C Loan, the TIIE Rate, as determined by the Administrative Agent, all as
published by Banco de México in the Diario Oficial de le Federación on the first
Business Day, or of most recent publication, prior to the commencement of the
relevant Interest Period, or if such day is not a Business Day, on the next
preceding Business Day on which there was such a quote.

     “Funding Date” has the meaning specified in Section 3.02.

     “Governmental Authority” means, any nation or government, any state or
municipality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, monetary, regulatory or administrative
functions of or pertaining to government and any such power of any state.

     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.

     “Indemnified Costs” has the meaning specified in Section 7.06(a).

     “Interest Coverage Ratio” means, at any date of determination, the ratio of
(i) Consolidated OIBDA of the Borrower and its Subsidiaries as at the end of the
most recently ended fiscal quarter of the Borrower for which financial
statements are required

7



--------------------------------------------------------------------------------



 



to be delivered to the Lenders and the Administrative Agent pursuant to Section
5.01(j) to (ii) interest payable on, and amortization of debt discount in
respect of, all Debt of the Borrower and its Subsidiaries for such period.

     “Interest Period” means (a) with respect to each Tranche A Loan, the period
commencing on the Funding Date of such Loan and ending on the last day of the
period selected by the Borrower pursuant to the provisions below and thereafter,
with respect to all Tranche A Loans, the period commencing on the last day of
the preceding Interest Period and ending on the last day of the period selected
by the Borrower pursuant to the provisions below. The duration of each Interest
Period shall be three (3) or six (6) months as selected by the Borrower upon
notice received by the Administrative Agent not later than 11:00 A.M. (New York
time) on the third Business Day prior to the first day of such Interest Period;
provided, however, that:

     (i) if a scheduled repayment of principal amount of Tranche A Loans would
otherwise occur during an Interest Period, such Interest Period shall end on the
date of such scheduled repayment;

     (ii) if any Interest Period would otherwise end after the Maturity Date,
such Interest Period shall end on the Maturity Date;

     (iii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

     (iv) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and

     (v) if an Interest Period is not selected pursuant to the provisions above
before the end of an Interest Period applicable to a Tranche A Loan, an Interest
Period of the same duration as the Interest Period most recently applicable to
such Tranche A Loan shall be deemed to have been selected; and

     (b) with respect to each Tranche B Loan and to each Tranche C Loan, the
period commencing on the Funding Date of such Loan and ending ninety-one
(91) days thereafter and thereafter each period commencing on the last day of
the next preceding Interest Period and ending ninety-one (91) days thereafter;
provided, however, that:

     (i) if any Interest Period would otherwise end after the Maturity Date,
such Interest Period shall end on the Maturity Date; and

8



--------------------------------------------------------------------------------



 



     (ii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day.

     “Joint Lead Arrangers” has the meaning specified in the preamble hereto.

     “Lender” has the meaning specified in the preamble hereto.

     “LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a Tranche A Loan, an interest rate per annum equal to the rate per
annum obtained by dividing (a) the rate per annum equal to the arithmetic
average (rounded upward to the nearest 1/16% of 1%, if not a multiple of 1/16%)
of the rates which appear on the display designated as 3750 Telerate Access
Service Page as the rates at which deposits in U.S. Dollars are offered by banks
therein mentioned in London, England to prime banks in the London interbank
market as of 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Tranche A Loan to
be outstanding during such Interest Period and for a period equal to such
Interest Period by (b) a percentage equal to 100% minus the LIBO Rate Reserve
Percentage for such Interest Period.

     “LIBO Rate Reserve Percentage” for any Interest Period for all Tranche A
Loans comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Tranche A
Loans is determined) having a term equal to such Interest Period.

     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

     “Loan Documents” means, collectively this Agreement, the Tranche A Notes,
the Tranche B Notes, the Tranche C Notes and each Subsidiary Guaranty.

     “Loan Party” means each of, and “Loan Parties” means, the Borrower and the
Subsidiary Guarantors.

     “Loans” means, collectively the Tranche A Loans, the Tranche B Loans and
the Tranche C Loans.

     “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise), operations, performance or
properties of any Loan Party or the Borrower and its Subsidiaries taken as a
whole.

9



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance or
properties of any Loan Party or the Borrower and its Subsidiaries taken as a
whole, (b) the rights and remedies of any of the Lenders under this Agreement or
any of the Notes, or (c) the ability of any of the Loan Parties to perform its
obligations under any Loan Document.

     “Material Contract” means, with respect to any Person, each contract to
which such Person is a party involving aggregate consideration payable to or by
such Person of U.S. $10,000,000 (or its equivalent in other currencies) or more
in any year or otherwise material to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person.

     “Material Subsidiary” means, at any time, a Subsidiary (excluding Multifon,
S.A. de C.V., until such time as Multifon, S.A. de C.V. becomes Solvent pursuant
to the requirements of Section 5.01(n)) of the Borrower having assets in an
amount equal to at least 5% of the amount of total Consolidated assets of the
Borrower and its Subsidiaries (determined as of the last day of the most recent
fiscal quarter of the Borrower) or revenues or net income in an amount equal to
at least 5% of the amount of total Consolidated revenues or Consolidated Net
Income of the Borrower and its Subsidiaries for the 12-month period ending on
the last day of the most recent fiscal quarter of the Borrower.

     “Maturity Date” means, with respect to all Loans, the earlier of (i) the
fifth anniversary of the Closing Date, and (ii) the date on which all amounts
payable under this Agreement become due and payable pursuant to Section 6.01.

     “Mexico” means the United Mexican States.

     “Mexican Financial Institution” means a financial institution organized
under and existing pursuant to and in accordance with the laws of Mexico.

     “Mexican GAAP” has the meaning specified in Section 1.03.

     “Mexican Pesos” or “Pesos” or “Ps$” each means the lawful currency of
Mexico.

     “Mexican Subsidiary” means any Material Subsidiary of the Borrower, which
is organized under the laws of Mexico.

     “Ministry of Finance” means, the Mexican Ministry of Finance and Public
Credit (Secretaría de Hacienda y Crédito Público).

     “Non-Material Subsidiary” means, at any time, any Subsidiary of the
Borrower, which is not a Material Subsidiary.

     “Notes” means, collectively, the Tranche A Notes, the Tranche B Notes and
the Tranche C Notes.

     “Notice of Borrowing” has the meaning specified in Section 2.02.

10



--------------------------------------------------------------------------------



 



     “Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of the
Borrower under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by the Borrower under
any Loan Document and (b) the obligation of the Borrower to reimburse any amount
in respect of any of the foregoing that any of the Lenders, in its sole
discretion, may elect to pay or advance on behalf of the Borrower.

     “OECD” means the Organization for Economic Cooperation and Development.

     “OIBDA” means, for any period, Consolidated Net Income for such period
plus, without duplication and to the extent deducted in determining Consolidated
Net Income for such period, the sum of (a) total income tax expense (including
withholding taxes), (b) interest expense, amortization or write-offs of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Debt of the Borrower and its Subsidiaries (including the
Loans), (c) depreciation and amortization expense, (d) amortization of
intangibles, (e) any extraordinary expenses or losses (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, losses on sales of assets outside of the ordinary
course of business) and (f) other non-operating expenses excluded from
Consolidated Operating Income, (g) any other non-cash charges (including,
without limitation, minority interest expense, foreign exchange loss,
intercompany allocations not currently required to be paid in cash, or monetary
loss), and minus, to the extent included in the statement of such Consolidated
Net Income for such period, the sum of (a) interest income, (b) any
extraordinary income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (c) other non-operating income excluded from Consolidated Operating
Income, and (d) any other non-cash income (including, without limitation foreign
exchange gains or monetary gains), all as determined on a consolidated basis in
accordance with Mexican GAAP.

     “Other Taxes” has the meaning specified in Section 2.12(b).

     “Parent” means NII Holdings, Inc.

     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

     “Permitted Liens” means such of the following (i) as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced; or (ii)

11



--------------------------------------------------------------------------------



 



with respect to clauses (a), (c) or (d) below, which are being contested in good
faith and as to which adequate reserves have been established on the books of
the Borrower in accordance with Mexican GAAP: (a) Liens for taxes, assessments
and governmental charges or levies to the extent not required to be paid under
Section 5.01(b) hereof; (b) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that are not
overdue for a period of more than 30 days; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; and (d) easements, rights of way and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes.

     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.

     “Peso Equivalent” means with respect to an amount in Dollars on any date,
the Peso amount that would result from the conversion of Dollar amount into
Pesos on such date, as determined by the Administrative Agent using the Exchange
Rate.

     “Platform” has the meaning specified in Section 8.02(c).

     “Process Agent” has the meaning specified in Section 8.11.

     “Register” has the meaning specified in Section 8.07(d).

     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

     “Required Lenders” means, at any time, Lenders owed at least 66-2/3% of the
then aggregate unpaid principal amount of the Tranche A Loans and the USD
Equivalent as of the Closing Date of the Tranche B Loans and the Tranche C Loans
owing to Lenders, or, if no such principal amount is then outstanding, Lenders
having at least 66-2/3% of the Commitments.

     “Responsible Officer” means any officer of the Borrower or any of its
Subsidiaries.

     “Restricted Payments” has the meaning specified in Section 5.02(e).

     “SEC” has the meaning specified in Section 3.02(g)(ii)

     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will

12



--------------------------------------------------------------------------------



 



be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital and (e) such Person is not insolvent under Article 2166 of the
Mexican Federal Civil Code (Código Civil Federal) or its correlative provisions
of the Civil Codes of the States that comprise Mexico and the Federal District
(or any legal provision that succeeds them). The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

     “Subsidiary Guarantor” means each Mexican Subsidiary of the Borrower listed
on Schedule II hereto and each other Subsidiary of the Borrower that shall
become a Mexican Subsidiary and, therefore shall be required to execute and
deliver a Subsidiary Guaranty pursuant to Section 5.01(m).

     “Subsidiary Guaranty” means the guaranty that any Mexican Subsidiary of the
Borrower shall be required to execute pursuant to Section 5.01(m) substantially
in the form of Exhibit F.

     “Substitute Evaluation Agent” shall mean, on the date of any proposed
prepayment by a Tranche B Bank under Section 2.08, the Tranche B Banks with the
largest volume and quantity of derivatives transactions in the Mexican
derivatives market, as determined by such Tranche B Bank requesting to make a
prepayment; provided, however, that no Affiliate of such prepaying Tranche B
Bank shall be a Substitute Evaluation Agent.

     “Taxes” has the meaning specified in Section 2.12(a).

     “TIIE Rate” means, as of any date of determination, the Equilibrium
Interbank Interest Rate (Tasa de Interés Interbancaria de Equilibrio) for a
period of 91 days or such other period so published as most closely equals to
such 91 day period, as determined by the Administrative Agent, all as published
by Banco de México in the Diario Oficial de la Federación, or if the TIIE Rate
is not quoted on such date or such

13



--------------------------------------------------------------------------------



 



day is not a Business Day, on the next preceding Business Day on which there was
such a quote; provided that in the event the TIIE Rate shall cease to be
published, “TIIE Rate” shall mean any rate specified by Banco de México as the
substitute rate therefor.

     “Tranche” means, with respect to any Loan, the characterization of such
Loan as being a part of the Tranche A Facility, the Tranche B Facility or the
Tranche C Facility.

     “Tranche A Banks” has the meaning specified in the preamble hereto.

     “Tranche A Commitment” means, as to each Tranche A Bank, the obligation of
such Tranche A Bank to make Tranche A Loans in an aggregate principal amount not
to exceed the amount set forth opposite such Tranche A Bank’s name on
Schedule I, as such amount may be reduced from time to time in accordance with
the provisions of this Agreement; and collectively, as to all Tranche A Banks,
the Tranche A Commitments.

     “Tranche A Facility” means the financing available under the Tranche A
Commitments.

     “Tranche A Final Principal Amount” has the meaning specified in
Section 2.05(a).

     “Tranche A Loan” has the meaning specified in Section 2.01(a).

     “Tranche A Note” means a promissory note of the Borrower (pagaré)
guaranteed (por aval) by the Subsidiary Guarantors payable to the order of any
Tranche A Bank, in substantially the form of Exhibit A, evidencing the aggregate
indebtedness of the Borrower to such Tranche A Bank resulting from the Tranche A
Loan made by such Tranche A Bank or acquired by such Tranche A Bank from another
Lender pursuant to Section 8.07.

     “Tranche B Banks” has the meaning specified in the preamble hereto.

     “Tranche B Commitment” means, as to each Tranche B Bank, the obligation of
such Tranche B Bank to make Tranche B Loans in an aggregate principal amount not
to exceed the Peso Equivalent as of the Closing Date of the amount set forth
opposite such Tranche B Bank’s name on Schedule I, as such amount may be reduced
from time to time in accordance with the provisions of this Agreement; and
collectively, as to all Tranche B Banks, the Tranche B Commitments.

     “Tranche B Facility” means the financing available under the Tranche B
Commitments.

     “Tranche B Final Principal Amount” has the meaning specified in
Section 2.05(b).

     “Tranche B Loan” has the meaning specified in Section 2.01(b).

14



--------------------------------------------------------------------------------



 



     “Tranche B Note” means a promissory note of the Borrower (pagaré)
guaranteed (por aval) by the Subsidiary Guarantors payable to the order of any
Tranche B Bank, in substantially the form of Exhibit B, evidencing the aggregate
indebtedness of the Borrower to such Tranche B Bank resulting from the Tranche B
Loan made by such Tranche B Bank or acquired by such Tranche B Bank from another
Lender pursuant to Section 8.07.

     “Tranche C Banks” has the meaning specified in the preamble hereto.

     “Tranche C Commitment” means, as to each Tranche C Bank, the obligation of
such Tranche C Bank to make Tranche C Loans in an aggregate principal amount not
to exceed the amount set forth opposite such Tranche C Bank’s name on
Schedule I, as such amount may be reduced from time to time in accordance with
the provisions of this Agreement; and collectively, as to all Tranche C Banks,
the Tranche C Commitments.

     “Tranche C Facility” means the financing available under the Tranche C
Commitments.

     “Tranche C Final Principal Amount” has the meaning specified in
Section 2.05(c).

     “Tranche C Loan” has the meaning specified in Section 2.01(c).

     “Tranche C Note” means a promissory note of the Borrower (pagaré)
guaranteed (por aval) by the Subsidiary Guarantors payable to the order of any
Tranche C Bank, in substantially the form of Exhibit C, evidencing the aggregate
indebtedness of the Borrower to such Tranche C Bank resulting from the Tranche C
Loan made by such Tranche C Bank or acquired by such Tranche C Bank from another
Lender pursuant to Section 8.07.

     “United States” or “U.S.” means the United States of America.

     “U.S. Dollars”, “U.S. $”, “Dollars” and “$” each mean the lawful currency
of the United States.

     “U.S. GAAP” means the generally acceptable accounting principles under
applicable U.S. law.

     “USD Equivalent” means with respect to an amount of Mexican Pesos on any
date, the amount that would result from the conversion of such Mexican Peso
amount into Dollars on such date, as determined by the Administrative Agent
using the Exchange Rate.

     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

15



--------------------------------------------------------------------------------



 



     “Wholly-Owned Subsidiary” means, as to any Subsidiary of the Borrower
incorporated in Mexico, each such Subsidiary in which the Borrower owns or
controls, directly or indirectly, at least 97% of the capital stock of such
Subsidiary and as to all other Subsidiaries, each Subsidiary in which the
Borrower owns or controls, directly or indirectly, 100% of its capital stock;
provided however, that each of Inversiones Nextel de Mexico, S.A. de C.V. and
NII PCS, S.A. de C.V. shall be deemed to be Wholly-Owned Subsidiaries for so
long as the Borrower owns or controls, directly or indirectly, at least 95% of
the capital stock of such Subsidiary.

          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles in Mexico consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(e) (“Mexican GAAP”).

          SECTION 1.04. Currency Determination. For the purposes of determining
the amount outstanding in Pesos, the Peso Equivalent of the Dollar amount on the
date of the determination shall be used. If any reference to any amount herein
would include amounts in Dollars and in Pesos or to an amount in Dollars that is
in fact in Pesos, such reference (whether or not it expressly so provides) shall
be deemed to refer to the USD Equivalent.

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

          SECTION 2.01. The Loans. (a) Subject to the terms and conditions
hereof, each Tranche A Bank severally agrees to make loans in U.S. Dollars
(each, a “Tranche A Loan”) to the Borrower on any Business Day during the
Availability Period, in an amount not to exceed such Tranche A Bank’s Tranche A
Commitment at such time and, as to all Tranche A Banks, in an aggregate
principal amount up to but not exceeding the aggregate total amount of all
Tranche A Commitments listed on Schedule I. The Tranche A Facility shall consist
of Tranche A Loans, each such loan made simultaneously by the Tranche A Banks
ratably according to their Tranche A Commitments. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.

          (b) Subject to the terms and conditions hereof, each Tranche B Bank
severally agrees to make loans in Mexican Pesos (each, a “Tranche B Loan”) to
the Borrower on any Business Day during the Availability Period, in an amount
not to exceed such Tranche B Bank’s Tranche B Commitment at such time and, as to
all Tranche B Banks, in an aggregate principal amount up to but not exceeding
the Peso Equivalent of the aggregate total amount of all Tranche B Commitments
listed on Schedule I. The Tranche B Facility shall consist of Tranche B Loans,
each such loan made simultaneously by the Tranche B Banks ratably according to
their Tranche

16



--------------------------------------------------------------------------------



 



B Commitments. Amounts borrowed under this Section 2.01(b) and repaid or prepaid
may not be reborrowed.

          (c) Subject to the terms and conditions hereof, each Tranche C Bank
severally agrees to make loans in Mexican Pesos (each, a “Tranche C Loan”) to
the Borrower on any Business Day during the Availability Period, in an amount
not to exceed such Tranche C Bank’s Tranche C Commitment at such time and, as to
all Tranche C Banks, in an aggregate principal amount up to but not exceeding
the Peso Equivalent of the aggregate total amount of all Tranche B Commitments
listed on Schedule I. The Tranche C Facility shall consist of Tranche C Loans,
each such loan made simultaneously by the Tranche C Banks ratably according to
their Tranche C Commitments. Amounts borrowed under this Section 2.01(c) and
repaid or prepaid may not be reborrowed.

          SECTION 2.02. Making the Loans. (a) Each Borrowing shall be made on
notice, given not later than 11:00 A.M. (New York City time) in the case of
Tranche A Loans, and 11:00 A.M. (Mexico City time) in the case of Tranche B
Loans and Tranche C Loans, on the third Business Day prior to the date of the
proposed Borrowing, in each case, by the Borrower to the Administrative Agent.
Such notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed immediately in writing, or telecopier or telex, in substantially the
form of Exhibit D hereto, specifying therein (i) the requested date of the
proposed Borrowing, (ii) the aggregate amount of such Borrowing under the
Tranche A Facility, (iii) the aggregate amount of such Borrowing under the
Tranche B Facility, (iv) the aggregate amount of such Borrowing under the
Tranche C Facility and (v) the initial proposed Interest Period for the Tranche
A Loans under the Tranche A Facility contemplated by such proposed Borrowing.
Each Lender shall, before 11:00 A.M. (New York City time) in the case of Tranche
A Loans, and 11:00 A.M. (Mexico City time) in the case of Tranche B Loans and
Tranche C Loans, on the date of such Borrowing, make available for the account
of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s ratable portion
of such Borrowing in accordance with the respective Commitments under the
applicable Tranche A Facility, Tranche B Facility or Tranche C Facility, as the
case may be, of such Lender and the other Lenders. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will promptly make such funds
available to the Borrower by crediting the Borrower’s Account.

          (b) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. The Borrower shall indemnify all of the Lenders against any loss, cost
or expense incurred by any of the Lenders as a result of any failure to fulfill
on or before the date specified in a Notice of Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss,
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any of the Lenders to fund a Loan when such
Loan, as a result of such failure, is not made on such date. A certificate of
the amount of such loss, cost or expense, submitted in good faith to the
Borrower by any such Lender, shall be conclusive and binding for all purposes,
absent manifest error.

          (c) On each Funding Date, the Administrative Agent shall make
available to the Borrower only such amounts of the Loans that the Administrative
Agent has received from each respective Lender.

17



--------------------------------------------------------------------------------



 



          (d) The failure of any Lender to make any Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loans on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Tranche A
Loan, Tranche B Loan or the Tranche C Loan, as the case may be, to be made by
such other Lender on the date of any Borrowing.

          (e) Nothing contained herein shall be deemed to limit the Borrower’s
rights against any defaulting Lender.

          SECTION 2.03. Fees. (a) Commitment Fee. The Borrower agrees to pay to
the Administrative Agent, for the account of each of the Lenders, on the last
Business Day of each month during the Availability Period, on the last day of
the Availability Period (the “Commitment Termination Date”), and on the date of
termination of the Lenders’ obligation to make loans pursuant to Section 6.01 or
the permanent reduction to zero of the Commitments, a commitment fee in Dollars
at a rate per annum of 1.0% of the average daily unused portion of the
Commitments which will accrue on a daily basis from the Closing Date to the
earlier to occur of the Commitment Termination Date and the date of termination
of the Lenders’ obligation to make loans pursuant to Section 6.01 or the
permanent reduction to zero of the Commitments.

          (b) Agency Fee. The Borrower shall pay to the Administrative Agent for
its own account such fees in Dollars as specified in the commitment letter dated
June 24, 2004 among the Borrower, the Administrative Agent, the Bookrunners and
the Parent.

          SECTION 2.04. Termination or Reduction of the Commitments. (a)
Optional. The Borrower shall have the right, upon at least three Business Days’
notice to the Administrative Agent, to terminate in whole or permanently reduce
ratably in part the unused portions of the respective Commitments of the
Lenders, provided that each partial reduction shall be in the aggregate amount
of U.S.$5,000,000 or an integral multiple of U.S.$1,000,000 in excess thereof in
the case of Tranche A Loans, and Ps$50,000,000 or an integral multiple of
Ps$10,000,000 in excess thereof in the case of Tranche B Loans and the Tranche C
Loans.

          (b) Mandatory. On the Business Day immediately following the last day
of the Availability Period, the unused aggregate Commitments of the Lenders
shall be automatically and permanently terminated.

          SECTION 2.05. Repayment. (a) The Borrower shall repay in Dollars to
the Administrative Agent, for the ratable account of the Tranche A Banks, the
aggregate principal amount of the Tranche A Loans outstanding at the end of the
Availability Period (the “Tranche A Final Principal Amount”) on the following
dates and in the percentages indicated; provided that the final principal
installment shall be in an amount equal to the principal amount of Tranche A
Loans outstanding on the date on which such final principal installment is due:

18



--------------------------------------------------------------------------------



 



                              Percentage             of “Tranche             A
Final     Installment   Principal Due Date

--------------------------------------------------------------------------------

  No.

--------------------------------------------------------------------------------

  Amount”

--------------------------------------------------------------------------------

October 27, 2007
    1       20 %
April 27, 2008
    2       20 %
October 27, 2008
    3       20 %
April 27, 2009
    4       20 %
October 27, 2009
    5       20 %

          (b) The Borrower shall repay in Pesos to the Administrative Agent, for
the ratable account of the Tranche B Banks, the aggregate principal amount of
the Tranche B Loans outstanding at the end of the Availability Period (the
“Tranche B Final Principal Amount”) on the following dates and in the
percentages indicated; provided that the final principal installment shall be in
an amount equal to the principal amount of Tranche B Loans outstanding on the
date on which such final principal installment is due:

                              Percentage             of “Tranche             B
Final     Installment   Principal Due Date

--------------------------------------------------------------------------------

  No.

--------------------------------------------------------------------------------

  Amount”

--------------------------------------------------------------------------------

October 27, 2007
    1       20 %
April 27, 2008
    2       20 %
October 27, 2008
    3       20 %
April 27, 2009
    4       20 %
October 27, 2009
    5       20 %

          (c) The Borrower shall repay in Pesos to the Administrative Agent, for
the ratable account of the Tranche C Banks, the aggregate principal amount of
the Tranche C Loans outstanding at the end of the Availability Period (the
“Tranche C Final Principal Amount”) on the following dates and in the
percentages indicated; provided that the final principal installment shall be in
an amount equal to the principal amount of Tranche Loans outstanding on such
date on which the final principal installment is due:

                              Percentage             of “Tranche             C
Final     Installment   Principal Due Date

--------------------------------------------------------------------------------

  No.

--------------------------------------------------------------------------------

  Amount”

--------------------------------------------------------------------------------

October 27, 2007
    1       20 %
April 27, 2008
    2       20 %
October 27, 2008
    3       20 %
April 27, 2009
    4       20 %
October 27, 2009
    5       20 %

          SECTION 2.06. Interest. (a) Scheduled Interest. The Borrower shall pay
interest on the unpaid principal amount of each Tranche A Loan, Tranche B Loan
and Tranche C Loan, as the case may be, owing to each Lender from the date of
such Tranche A Loan, or

19



--------------------------------------------------------------------------------



 



Tranche B Loan or Tranche C Loan, as the case may be, until such principal
amount shall be paid in full, at the following rates per annum:

     (i) Tranche A Loans. Each Tranche A Loan shall bear interest for each day
during each Interest Period with respect thereto at a rate per annum equal at
all times during such Interest Period for such Tranche A Loan to the sum of
(x) the LIBO Rate determined for such Interest Period plus (y) the Applicable
Margin, computed on the basis of a 360-day year for actual days elapsed, payable
in arrears on the last day of such Interest Period and, if such Interest Period
has a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Tranche A Loan shall be paid in full.

     (ii) Tranche B Loans. Each Tranche B Loan shall bear interest for each day
during each Interest Period with respect thereto at a rate per annum equal at
all times during such Interest Period for such Tranche B Loan to the sum of
(x) the Fixed Rate plus (y) the Applicable Margin computed on the basis of a
360-day year for actual days elapsed, payable in arrears on the last day of such
Interest Period.

     (iii) Tranche C Loans. Each Tranche C Loan shall bear interest for each day
during each Interest Period with respect thereto at a rate per annum equal at
all times during such Interest Period for such Tranche C Loan to the sum of
(x) the Floating Rate plus (y) the Applicable Margin computed on the basis of a
360-day year for actual days elapsed, payable in arrears on the last day of such
Interest Period.

          (b) LIBO Rate and TIIE Rate Loans. The Borrower hereby agrees that
interest rates for the Tranche A Loans and Tranche C Loans shall vary based on
changes in the LIBO Rate or the TIIE Rate, as the case may be, in the manner
described herein and consents to such adjustments, with such notices as are
required in accordance herewith.

          (c) Default Interest. Upon the occurrence and during the continuance
of any Event of Default, the Borrower shall pay interest (“Default Interest”) on
the outstanding principal amount owing to each Lender (to the extent permitted
under applicable law), payable in arrears on the dates referred to in clause
(a)(i), (a)(ii) or (a)(iii) above and on demand, at a rate per annum equal at
all times (i) in the case of Tranche A Loans, to 2% per annum above the rate per
annum required to be paid on such Loan pursuant to clause (a)(i) above, (ii) in
the case of the Tranche B Loans, to a rate equal to twice the TIIE Rate in
effect at such time, above the rate per annum required to be paid on such Loan
pursuant to clause (a)(ii) above and (iii) in the case of the Tranche C Loans,
to a rate equal to twice the TIIE Rate in effect at such time, above the rate
per annum required to be paid on such Loan pursuant to clause (a)(iii) above.

          SECTION 2.07. Interest Rate Determination. With respect to the Tranche
A Loans, if the Required Lenders determine that the LIBO Rate for any Interest
Period for any Tranche A Loan will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective Tranche A
Loans for such Interest Period, such Required Lenders shall forthwith so notify
the Administrative Agent. During the 15 days next succeeding the giving of such
notice, the Borrower and the Administrative Agent shall negotiate in good faith
in order to arrive at a mutually satisfactory interest rate which shall be
applicable during

20



--------------------------------------------------------------------------------



 



such Interest Period to such Loan. If within such 15-day period, the Borrower
and the Administrative Agent agree in writing upon an alternative interest rate,
such rate shall be effective from the commencement of such Interest Period. If
the Borrower and the Administrative Agent fail to agree upon such an alternative
interest rate within such 15-day period, the interest rate during such Interest
Period applicable to such Tranche A Loan effective from the commencement of such
Interest Period shall be such rate as the Administrative Agent shall determine
(in a certificate delivered by the Administrative Agent to the Borrower setting
forth the basis of the computation of such amount, which certificate shall be
conclusive and binding for all purposes, absent manifest error) to be necessary
to compensate the Lender for its cost of obtaining (in good faith and using
commercially reasonable efforts to minimize the interest cost to the Borrower)
as of the commencement of such Interest Period funds for such Interest Period in
an amount equal to the principal amount of such Tranche A Loan plus the
Applicable Margin. The Administrative Agent shall notify the Borrower of each
such determination as promptly as practicable.

          SECTION 2.08. Prepayments. (a) Optional. The Borrower may, upon at
least five Business Days’ notice to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given, the Borrower shall, prepay the outstanding principal amount of
the Tranche A Loans, the Tranche B Loans or the Tranche C Loans, as the case may
be, in whole or in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (x) each
partial prepayment of the Tranche A Loans shall be in an aggregate principal
amount of U.S. $20,000,000, or an integral multiple of U.S. $5,000,000 in excess
thereof, or in the case of the Tranche B Loans or the Tranche C Loans, an
aggregate principal amount of Ps$200,000,000 or an integral multiple of
Ps$50,000,000 in excess thereof and (y) the Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 8.04(c). Each
principal portion of such prepayment shall be applied to the principal
installments due hereunder in inverse order of maturity; provided further that
in the case of the prepayment of any Tranche B Loan, the Borrower shall pay on
the date of such prepayment all break funding costs previously evidenced to the
Borrower in reasonable detail by the relevant Tranche B Bank; provided that, the
basis for the calculation of any amounts that any Tranche B Bank is entitled to
receive pursuant to this proviso shall be the present value, calculated as of
the scheduled prepayment date, of the future payments on such Tranche B Loan
through maturity of such Loan, at a discount rate (the “Discount Rate”) equal to
the rate determined by the Administrative Agent in consultation with the Tranche
B Banks pursuant to the derivatives transactions evaluation model in the market,
which takes into account financial market practice and the standard rules
applied by Banco de Mexico, as such methodology is described on
Schedule 2.08(a); provided, however:

     (i) in the event that the Borrower does not agree with the amount that such
Tranche B Bank is entitled to receive as determined pursuant to the methodology
referred to above, the Borrower shall within two Business Days of notice of such
amount, send a notice to such Tranche B Bank indicating the specific reasons for
its disagreement. Such Tranche B Bank shall then select a Substitute Evaluation
Agent to calculate the amount that such Tranche B Bank is entitled to receive
using the same methodology previously described to the Borrower by such Tranche
B Bank. A certificate of the amount of payment determined by the Substitute
Evaluation Agent shall be conclusive and binding for all purposes, absent
manifest error; and

21



--------------------------------------------------------------------------------



 



     (ii) if the Borrower objects to the payment amount determined by such
Tranche B Bank and by the Substitute Evaluation Agent or fails to pay such
amount on the prepayment date, the Borrower shall not have the right to prepay
such Tranche B Loan.

          (b) Mandatory. The Borrower shall, upon the occurrence of the Borrower
ceasing to be Controlled by the Parent, prepay the aggregate principal amount of
the Loans outstanding at such time.

          SECTION 2.09. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
after the date of this Agreement, there shall be any increase in the cost to any
of the Lenders of agreeing to make or making, funding or maintaining its Tranche
A Loans, Tranche B Loans or Tranche C Loans, as the case may be, (excluding for
purposes of this Section 2.09 any such increased costs resulting from (x) Taxes
or Other Taxes (as to which Section 2.12 shall govern), and (y) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
any of the Lenders, pay to such Lender additional amounts sufficient to
compensate such Lender for such increased cost; provided, however, that before
making any such demand, each Lender agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender. A certificate as to the amount of such increased cost, submitted in good
faith to the Borrower by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

          (b) If any of the Lenders determines in good faith that compliance
with any law or regulation or any guideline or request from any central bank or
other governmental authority enacted after the date of this Agreement (whether
or not having the force of law) affects or would affect the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender, the Borrower shall
pay to such Lender, from time to time as specified by such Lender, additional
amounts sufficient to compensate such Lender or such corporation in the light of
such circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder. A certificate as to such amounts submitted to the Borrower by
such Lender in good faith, shall be conclusive and binding for all purposes,
absent manifest error.

          SECTION 2.10. Illegality. Notwithstanding any other provision of this
Agreement, if any of the Lenders determines in good faith that the introduction
of or any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for any of the Lenders or its Applicable Lending Office to perform its
obligations hereunder to make Tranche A Loans, Tranche B Loans

22



--------------------------------------------------------------------------------



 



or Tranche C Loans, as the case may be, or to fund or maintain any Loans to be
made by it hereunder, such Lender shall forthwith give notice thereof to the
Borrower and the Administrative Agent, whereupon (a) until such Lender notifies
the Borrower and the Administrative Agent that the circumstances giving rise to
such suspension no longer exist, the obligation of such Lender to make Tranche A
Loans, Tranche B Loans or Tranche C Loans, as the case may be, shall be
suspended and (b) if such Lender shall so request in such notice, the Borrower
shall within 15 (fifteen) days of such notice, unless such law, regulation,
central bank or governmental authority requires that prepayment shall occur
immediately, prepay in full the then outstanding principal amount of such
Tranche A Loan, Tranche B Loan or Tranche C Loan, as the case may be, together
with accrued interest thereon. If it is lawful for such Lender to maintain any
such Loan through the last day of the Interest Period then applicable to such
Loan, such prepayment shall be due on such last day.

          SECTION 2.11. Payments and Computations. (a) The Borrower shall make
each payment hereunder and under the Notes, irrespective of any right of
counterclaim or set-off, not later than 11:00 A.M. (New York City time) in the
case of Tranche A Loans, and 11:00 A.M. (Mexico City time) in the case of either
the Tranche B Loans or Tranche C Loans, on the day when due (i) in the case of
the Tranche A Loans, in U.S. Dollars and in the case of either the Tranche B
Loans or Tranche C Loans, in Pesos, in all cases to the Administrative Agent,
for the account of each of the Lenders, at the Administrative Agent’s Account in
same day funds, with payments being received by the Administrative Agent after
such time being deemed to have been received on the next succeeding Business
Day. The Administrative Agent will promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender, to such Lenders for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lenders and (ii) if
such payment by the Borrower is in respect of any Obligation then payable
hereunder to one Lender, to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(d),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to such Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

          (b) The Borrower hereby authorizes each Lender and each of its
Affiliates, if and to the extent payment owed to such Lender is not made when
due hereunder or, in the case of a Lender, under the Tranche A Note, Tranche B
Note or Tranche C Note, as the case may be, held by such Lender, to charge from
time to time, to the fullest extent permitted by law, against any or all of the
Borrower’s accounts with such Lender or such Affiliate any amount so due.

          (c) All computations of interest based on the LIBO Rate, the TIIE
Rate, the Fixed Rate and of facility fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or facility fees are payable. The

23



--------------------------------------------------------------------------------



 



Administrative Agent shall determine each interest rate applicable to the Loans
hereunder. Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

          (d) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of any Loan to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

          (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to any Lender
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate in the case of Tranche A Loans, and the TIIE
Rate in the case of Tranche B Loans and Tranche C Loans.

          SECTION 2.12. Taxes. (a) Any and all payments by the Borrower under
the Loan Documents or any other documents to be delivered thereunder shall be
made, in accordance with Section 2.12 or the applicable provisions of such other
documents, free and clear of and without deduction for any and all present or
future taxes (including, without limitation, value-added taxes and withholding
taxes), levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of the Administrative
Agent or any of the Lenders, taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes, by the jurisdiction
under the laws of which the Administrative Agent or any of the Lenders is
organized or any political subdivision thereof and taxes imposed on its overall
net income, and franchise taxes imposed on it in lieu of net income taxes, by
the jurisdiction of the Administrative Agent or any of the Lenders’ Applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments under the Loan Documents being hereinafter referred to as
“Taxes”). If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable under any of the Loan Documents, or any other
documents to be delivered thereunder to the Administrative Agent or any of the
Lenders, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.12) the Administrative Agent or any
Lender receives an amount equal to the sum it would have received had no such
deductions been made (provided, however, that no such additional amounts shall
be payable in respect of any taxes imposed by reason of the Administrative Agent
or any Lender’s failure to comply with Section 2.12(d), in excess of the
additional amounts that would have been payable had the Administrative Agent or
any Lender

24



--------------------------------------------------------------------------------



 



complied with such Section), (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

          (b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

          (c) The Borrower shall indemnify the Administrative Agent or any of
the Lenders for and hold them harmless against the full amount of Taxes or Other
Taxes (including, without limitation, taxes of any kind imposed or asserted by
any jurisdiction on amounts payable under this Section 2.12) imposed on or paid
by the Administrative Agent or any of the Lenders and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date the
Administrative Agent or any Lender (as the case may be) makes written demand
therefor.

          (d) Each Lender (that is not a Mexican Financial Institution) hereby
represents to the Borrower as of the date hereof that it is a foreign financial
institution or export credit agency registered with the Ministry of Finance for
purposes of Article 195-I or 196 of the Mexican Income Tax Law (Ley del Impuesto
Sobre la Renta) and that it is a resident (or its principal office is a
resident) in a country that has entered into a treaty for the avoidance of
double taxation with Mexico. The Borrower shall not be obligated to pay the
Administrative Agent or any Lender (that is not a Mexican Financial Institution)
any amounts described in Section 2.12(a) in respect of Taxes that would not have
been imposed but for the failure of the Administrative Agent or such Lender
(that is not a Mexican Financial Institution) (i) prior to the last day of the
first Interest Period (a) to be registered (or, with respect to any bank, export
credit agency or other financial institution which becomes a Lender pursuant to
Section 8.07, on the date such bank or other financial institution becomes a
Lender) with the Ministry of Finance as a foreign financial institution or
export credit agency for purposes of Article 195-I or 196 of the Mexican Income
Tax Law (Ley del Impuesto Sobre la Renta) or any successor provisions and the
regulations thereunder and (b) to be a resident (or to have the principal
offices of such Lender be a resident, if such Lender lends through a branch or
agency) for tax purposes of a jurisdiction with which Mexico has in effect a
treaty for the avoidance of double taxation, (ii) to use its reasonable efforts
(consistent with legal and regulatory restrictions) to maintain its registration
with the Ministry of Finance as a foreign financial institution or export credit
agency for purposes of Article 195-I or 196 of the Mexican Income Tax Law (Ley
del Impuesto Sobre la Renta) or any successor provisions and the regulations
thereunder, if the making of such filing would not, in the reasonable judgment
of such Lender, be materially disadvantageous to such Lender or (iii) following
a reasonable request of the Borrower upon 60 days’ written notice (unless a
lesser period is reasonable under the circumstances), to complete and file with
the appropriate Governmental Authority, such forms, certificates or documents
(collectively, “Forms”) prescribed by law, rule or regulation enacted or issued
by Mexico, or by a double taxation treaty to which Mexico is a party and which
is in effect, that are necessary to avoid or reduce such Taxes pursuant to
provisions of any law, rule or regulation enacted or issued by

25



--------------------------------------------------------------------------------



 



Mexico, or a double taxation treaty to which Mexico is a party and which is in
effect (provided that (i) such Lender shall be under no obligation to provide
any information to the Borrower which such Lender deems, in such Lender’s
judgment, to be confidential, (ii) such Lender or the Administrative Agent is
legally entitled to complete, execute and deliver such Forms, (iii) the
completion, execution and delivery of such Forms will not result, in the good
faith, reasonable determination of such Lender or the Administrative Agent, made
in writing to the Borrower, in the imposition on such Lender or the
Administrative Agent of (1) any additional material legal or regulatory burden
or (2) any additional material out-of-pocket costs or (3) any other material
adverse consequences). Promptly upon written request by the Borrower, each
Lender (that is not a Mexican Financial Institution) shall provide to the
Borrower, to the extent it is so registered, evidence of its tax registration
with the Ministry of Finance, in effect at the time of such request, in
connection with Article 195-I or 196 of the Mexican Income Tax Law (Ley del
Impuesto Sobre la Renta) and the regulations thereunder. For purposes of
Section 2.12(d) (i) (b), the parties hereto hereby agree that if the Mexican
Ministry of Finance or any other competent Mexican Governmental Authority
determines, by means of a written resolution to such effect, or if the Borrower
has reasonable grounds to believe, based on an opinion of counsel of recognized
standing delivered to the Administrative Agent, that the Mexican withholding tax
regime applicable to the branches or agencies of a Lender (that is not a Mexican
Financial Institution) is different from the tax regime that would be applicable
to the principal office of a Lender (that is not a Mexican Financial
Institution), then the Borrower shall be entitled to request the relevant
Lender, and the relevant Lender shall use its reasonable efforts to change its
Applicable Lending Office to a jurisdiction with which Mexico shall have entered
into a treaty for the avoidance of double taxation, and if the Lender (that is
not a Mexican Financial Institution) shall fail to do so within a sixty (60) day
period, the Borrower would be entitled to (x) prepay the Loans of such Lender in
accordance with the prepayment terms contemplated herein (without the relevant
Lender being obligated to observe the sharing provisions referred to in
Section 2.09) or (y) cause a Lender or third party to purchase the relevant
Loan, at par plus accrued and unpaid interest to such date plus any applicable
funding breakage costs set forth in Section 2.02.

          (e) Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Administrative Agent for its own account or for
the account of such Lender, as the case may be, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing such
payment. In the case of any payment hereunder or under the Notes or any other
documents to be delivered hereunder by or on behalf of the Borrower, if the
Borrower determines that no Taxes or Other Taxes are payable in respect thereof,
the Borrower shall, at the request of the Administrative Agent or any of the
Lenders, furnish, or cause the payor to furnish, to the Administrative Agent or
such Lender, as the case may be, an opinion of counsel acceptable to the
Administrative Agent or such Lender stating that such payment is exempt from
Taxes or Other Taxes.

          (f) The obligations of the Borrower contained in this Section 2.12
shall survive the termination of this Agreement and the payment of the Notes and
all other amounts payable under the Loan Documents.

          (g) In the event that an additional payment is made under this Section
2.12 (a), (b) or (c) for the account of any Lender and such Lender, in its sole
discretion, determines that it has finally and irrevocably received or been
granted a credit against or release or remission for, or

26



--------------------------------------------------------------------------------



 



repayment of, any tax paid or payable by it in respect of or calculated with
reference to the deduction or withholding giving rise to such payment, such
Lender shall, to the extent that it determines that it can do so without
prejudice to the retention of the amount of such credit, relief, remission or
repayment, pay to the Borrower such amount as such Lender shall, in its sole
discretion, have determined to be attributable to such deduction or withholding
and which will leave such Lender (after such payment) in no worse position than
it would have been in if the Borrower had not been required to make such
deduction or withholding, provided that the Borrower, upon the request of such
Lender agrees to repay the amount paid over to it (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the such
Lender in the event such Lender is required to repay such refund to such
Governmental Authority. Nothing herein contained shall interfere with the right
of a Lender to claim any tax credit or to disclose any information relating to
its tax affairs or any computations in respect thereof or require any Lender to
do anything that would prejudice its ability to benefit from any other credits,
reliefs, remissions or repayments to which it may be entitled.

          SECTION 2.13. Use of Proceeds. The proceeds of the Loans shall be
available (and the Borrower agrees that it shall use such proceeds) for the
Borrower’s general corporate purposes, including spectrum acquisition and
capital expenditures.

          SECTION 2.14. Notes. (a) The Borrower will execute and deliver to the
Administrative Agent for the account of each Tranche A Bank one or more duly
executed promissory note(s) (pagaré) of the Borrower guaranteed (por aval) by
the Subsidiary Guarantors, dated the relevant Funding Date evidencing such
Tranche A Loan made on such Funding Date by such Tranche A Bank, substantially
in the form of Exhibit A (each, a “Tranche A Note” and, collectively, the
“Tranche A Notes”), payable to the order of such Tranche A Bank and in a
principal amount equal to such Tranche A Loan made on such Funding Date.

          (b) The Borrower will execute and deliver to the Administrative Agent
for the account of each Tranche B Bank one or more duly executed promissory
note(s) (pagaré) of the Borrower guaranteed (por aval) by the Subsidiary
Guarantors, dated the relevant Funding Date evidencing such Tranche B Loan made
on such Funding Date by such Tranche B Bank, substantially in the form of
Exhibit B (each, a “Tranche B Note” and, collectively, the “Tranche B Notes”,
payable to the order of such Tranche B Bank and in a principal amount equal to
such Tranche B Loan made on such Funding Date.

          (c) The Borrower will execute and deliver to the Administrative Agent
for the account of each Tranche C Bank one or more duly executed promissory
note(s) (pagaré) of the Borrower guaranteed (por aval) by the Subsidiary
Guarantors, dated the relevant Funding Date evidencing such Tranche C Loan made
on such Funding Date by such Tranche C Bank, substantially in the form of
Exhibit C (each, a “Tranche C Note” and, collectively, the “Tranche C Notes”
and, together with the Tranche A Notes and the Tranche B Notes, the “Notes”),
payable to the order of such Tranche C Bank and in a principal amount equal to
such Tranche C Loan made on such Funding Date.

27



--------------------------------------------------------------------------------



 



          (d) Promptly upon (i) substitution of the LIBO Rate in accordance with
the provisions of Section 2.07 hereof and/or (ii) the election of the Borrower
to change the duration of an Interest Period for a Tranche A Loan in accordance
with the terms set forth in this Agreement, the Borrower and each Subsidiary
Guarantor (por aval) shall execute and deliver to the Administrative Agent for
the account of each Tranche A Bank, at the Administrative Agent’s request, in
exchange for the Notes evidencing the relevant Loans of such Tranche A Bank
theretofore delivered to such Tranche A Bank, a new Tranche A Note in
substantially the form of Exhibit A payable to such Tranche A Bank, dated the
date of such Tranche A Note being exchanged, in a principal amount equal to the
principal amount then outstanding of such Tranche A Note and otherwise duly
completed.

          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain at
any time any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise, other than as a result of an assignment
pursuant to Section 8.07) (a) on account of Obligations due and payable to such
Lender hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the Notes at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the Notes at such time obtained by all of the Lenders at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender hereunder and under the Notes at such time in excess of its ratable
share (according to the proportion of (i) the amount of such Obligations owing
to such Lender at such time to (ii) the aggregate amount of the Obligations
owing (but not due and payable) to all Lenders hereunder and under the Notes at
such time) of payments on account of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the Notes at such time obtained by
all of the Lenders at such time, such Lender shall forthwith purchase from the
other Lenders such interests or participating interests in the Obligations due
and payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (i) the purchase price paid to such Lender to
(ii) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such other Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. For the purposes of this Section 2.15, the respective ratable shares
shall be determined by the Administrative Agent by converting both the Tranche B
Loans and the Tranche C Loans into Dollars based on the USD Equivalent thereof
as of the Closing Date. The Borrower agrees that any Lender so purchasing an
interest or participating interest from another Lender pursuant to this Section
2.15 may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off) with respect to such interest or
participating interest, as the case may be, as fully as if such Lender were the
direct creditor of the Borrower in the amount of such interest or participating
interest, as the case may be.

28



--------------------------------------------------------------------------------



 



ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

          SECTION 3.01. Conditions Precedent to Effectiveness of Section 3.01.
Section 3.01 of this Agreement shall become effective, on and as of the first
date (the “Closing Date”) on which the following conditions precedent have been
satisfied or waived by the Administrative Agent and each of the Lenders;
provided that such date occurs on or before October 29, 2004:

     (a) There shall have occurred no circumstance, event or occurrence since
December 31, 2003 that would be reasonably likely to have a Material Adverse
Effect.

     (b) There shall have occurred no material adverse change or disruption in
the financial, banking, loan syndication or capital markets generally, or in the
market for loans to or debt securities issued by companies in Mexico since
June 24, 2004 which change or disruption is deemed material, in the reasonable
judgment of the Administrative Agent or any of the Lenders, in connection with
the syndication of the Facility.

     (c) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to any of the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable, in the reasonable judgment of any of the Lenders, that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated hereby.

     (d) There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of their Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect other than the matters
described on Schedule 3.01(d) hereto (the “Disclosed Litigation”) or
(ii) purports to affect the legality, validity or enforceability of any Loan
Documents or the consummation of the transactions contemplated hereby or
thereby, and there shall have been no adverse change in the status, or financial
effect on any Loan Party or any of their Subsidiaries, of the Disclosed
Litigation from that described on Schedule 3.01(d) hereto.

     (e) The Borrower shall have paid all accrued and documented fees and
out-of-pocket expenses of the Administrative Agent and the Bookrunners
(including the fees and expenses of counsel to the Administrative Agent and each
of the Bookrunners) as of the Closing Date, as contemplated in the commitment
letter among the Borrower, the Administrative Agent, the Bookrunners and the
Parent, dated June 24, 2004.

     (f) On the Closing Date, the following statements shall be true and the
Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Borrower, dated the Closing Date, stating that:

     (i) the representations and warranties contained in Section 4.01 and
Section 6 of the Subsidiary Guaranty are true and correct as of such date, and
all

29



--------------------------------------------------------------------------------



 



related Schedules have been delivered and such schedules are accurate and
complete in all respects as of such date; and

     (ii) no Default or Event of Default has occurred and is continuing as of
the Closing Date or would occur upon giving effect to the making of any Loans.

     (g) The Administrative Agent shall have received on or before the Closing
Date the following, each dated such day, in form and substance satisfactory to
the Administrative Agent and in sufficient copies for each Lender:

     (i) A guaranty in substantially the form of Exhibit F hereto (together with
each other guaranty and guaranty supplement delivered pursuant to
Section 5.01(m), in each case as amended, the “Subsidiary Guaranty”), duly
executed by each Subsidiary Guarantor.

     (ii) Certified audited Consolidated Balance Sheet of the Borrower as of
December 31, 2003 and the related Consolidated Statements of Income and Cash
Flows of the Borrower for the fiscal year then ended, and the unaudited
quarterly Consolidated Balance Sheets of the Borrower each as of March 31, 2004
and June 30, 2004 and the related Consolidated Statements of Income and Cash
Flows of the Borrower for the fiscal quarters then ended (collectively, the
“Borrower Financial Statements”); provided, however, that the Lenders
acknowledge that the Parent and the Borrower have disclosed to them that they
will amend and restate the Borrower Financial Statements to reflect changes and
amounts not materially different than as described in the letter from the Parent
to the U.S. Securities and Exchange Commission (the “SEC”) dated October 15,
2004, a copy of which is attached hereto as Exhibit H (the “Accounting Memo”),
and that the Borrower will deliver to the Administrative Agent and each of the
Lenders copies of such amended and restated financial statements promptly upon
the final preparation thereof.

     (iii) The Parent’s Annual Report for the year ended December 31, 2003 on
Form 10-K, and Quarterly Reports on Form 10-Q for each of the periods ended
March 31, 2004 and June 30, 2004, filed with SEC (collectively, the “Parent
Financial Statements”); provided, however, that the Lenders acknowledge that the
Parent has disclosed to them that it will amend and restate the Parent Financial
Statements to reflect changes and amounts not materially different than as
described in the Accounting Memo, and that the Parent will deliver to each of
the Lenders, promptly upon filing with the SEC, copies of such amended and
restated Parent Financial Statements accompanied by, in the case of the amended
and restated financial statements for the year ended December 31, 2003 filed on
Form 10-K, an unqualified audit opinion of the Parent’s auditors, and, in the
case of the amended and restated financial statements for each of the periods
ended March 31, 2004 and June 30, 2004 filed on Form 10-Q, an unqualified review
report of the Parent’s auditors.

30



--------------------------------------------------------------------------------



 



     (iv) Copies of the (A) resolutions of the Board of Directors and/or
Shareholders of each Loan Party approving each Loan Document to which it is or
is to be a party, (B) the current by-laws (estatutos sociales) of each Loan
Party as in effect on the date the resolutions specified in clause (A) were
adopted, (C) a power of attorney authorizing the relevant officers of each Loan
Party to execute each Loan Document to which it is or is to be a party and any
other document pertaining to the same and (D) all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
each Loan Document to which it is or is to be a party and a certificate of the
Secretary or an Assistant Secretary of each Loan Party certifying the absence of
any change or amendment to the by-laws (estatutos sociales) of each Loan Party
since the date the resolutions specified in clause (A) were adopted.

     (v) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is a party or is to be a
party and the other documents to be delivered hereunder.

     (vi) A letter from the Process Agent indicating its acceptance of the
appointment by each Loan Party pursuant to Section 8.11, and a Mexican law
notarized power of attorney of such Loan Party appointing such Process Agent as
the attorney-in-fact.

     (vii) A favorable opinion of Williams Mullen, New York counsel for the Loan
Parties, satisfactory in form and substance to the Administrative Agent and each
of the Lenders.

     (viii) A favorable opinion of Gallástegui y Lozano, S.C., Mexican counsel
for the Loan Parties, satisfactory in form and substance to the Administrative
Agent and each of the Lenders.

     (ix) A favorable opinion of Shearman & Sterling LLP, New York counsel for
the Administrative Agent and each of the Lenders, satisfactory in form and
substance to the Administrative Agent and each of the Lenders.

     (x) A favorable opinion of Ritch Heather y Mueller, S.C., Mexican counsel
for the Administrative Agent and each of the Lenders, satisfactory in form and
substance to the Administrative Agent and each of the Lenders.

          SECTION 3.02. Conditions Precedent to Each Borrowing. The obligation
of the Lenders to make Loans on the occasion of each Borrowing shall be subject
to the conditions precedent that the Closing Date shall have occurred and on the
date of such Borrowing (each, a “Funding Date”) (a) the following statements
shall be true (and each of the giving of a Notice of Borrowing and the
acceptance by the Borrower of the proceeds of such Borrowing shall constitute a
representation and warranty by the Borrower that, on the date of such Notice of
Borrowing and on the date of such Borrowing, such statements are true):

31



--------------------------------------------------------------------------------



 



     (i) the representations and warranties made by the Borrower hereunder as
set forth in Section 4.02 and by each Loan Party in or pursuant to each Loan
Document to which it is or is to be a party and each of the representations and
warranties contained in any certificate furnished at any time by or on behalf of
any Loan Party pursuant to any Loan Document are true and correct on and as of
such date, before and after giving effect to such Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date
(except for those representations and warranties that are expressly made only as
of an earlier date), and

     (ii) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

          (b) The Administrative Agent shall have received a Notice of Borrowing
as required by Section 2.02.

          (c) The Administrative Agent shall have received a Note or Notes to
the order of each Lender reflecting the Loan or Loans made by such Lender with
respect to such Funding Date.

          (d) The Administrative Agent shall have received such other approvals,
opinions or documents as the Administrative Agent or any of the Lenders may
reasonably request.

          (e) The Administrative Agent and each Lender shall have received a
certificate of the Chief Financial Officer of the Parent (i) affirming that the
representations and warranties of the Borrower in the Credit Agreement are true
and correct as of the date of such certificate, without any qualifiers as to the
matters covered by the Accounting Memo, and (ii) attaching as an exhibit thereto
the amended and restated Borrower’s Financial Statements and Parent’s Financial
Statements (which, in the case of the Parent financial statements for the year
ended December 31, 2003 shall be accompanied by an unqualified audit opinion of
the Parent’s auditors, and, in the case of Parent’s financial statements for
each of the periods ended March 31, 2004 and June 30, 2004, an unqualified
review report of the Parent’s auditors), and the Parent’s Quarterly Report on
Form 10-Q for the period ending September 30, 2004, which shall include an
auditor’s review letter as to no awareness of any necessary material
modifications to the interim financial statements filed with the SEC as part of
such Quarterly Report.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

          SECTION 4.01. Representations and Warranties of the Borrower at the
Closing Date. The Borrower represents and warrants on the Closing Date as
follows:

     (a) Each Loan Party is a limited liability corporation with variable
capital (sociedad anónima de capital variable) duly existing and legally
incorporated under the laws of Mexico and has all requisite corporate power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own, lease and

32



--------------------------------------------------------------------------------



 



operate its properties and to carry on its business as now conducted and as
proposed to be conducted.

     (b) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or will be a party and the consummation of the
transactions contemplated thereby, (i) are within each Loan Party’s corporate
powers, have been duly authorized by all necessary corporate action and do not
contravene (A) the by-laws (estatutos sociales) of such Loan Party or (B) any
law, regulation or any material contractual obligation binding on or affecting
such Loan Party (including, without limitation, any contractual obligation
involving payment obligations in excess of U.S. $10,000,000 or the Peso
Equivalent thereof) with respect to such Loan Party and (ii) do not result in
the imposition of any Lien on any asset of such Loan Party.

     (c) No authorization or approval or other action by, or notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by any Loan Party of
any Loan Document (other than filings that such Loan Party is required to make,
for tax purposes, with the Ministry of Finance, all of which have been duly made
or obtained).

     (d) This Agreement and the Subsidiary Guaranty have been, and each of the
Notes when delivered hereunder will have been, duly executed and delivered by
each Loan Party which is party thereto. This Agreement and the Subsidiary
Guaranty are, and each of the Notes when delivered hereunder will be, the legal,
valid and binding obligation of each Loan Party enforceable against such Loan
Party which is party thereto in accordance with its terms.

     (e) The Consolidated balance sheet of the Borrower and its Subsidiaries as
at December 31, 2003, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of PricewaterhouseCoopers, independent public
accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at June 30, 2004, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the six months
then ended, duly certified by the chief financial officer of the Borrower,
copies of which have been furnished to the Lender, are complete and correct and
fairly present, subject, in the case of said balance sheet as at June 30, 2004,
and said statements of income and cash flows for the six months then ended, to
year-end audit adjustments, the Consolidated financial condition of the Borrower
and its Subsidiaries as at such dates and the Consolidated results of operations
of the Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with Mexican GAAP; provided, however, that until the initial Funding
Date the foregoing representation is subject to the qualification that the
Borrower has acknowledged the lack of proper reconciliation of certain of its
liability accounts with its books and records, that such reconciliation is
undergoing continuing review, and that such lack of reconciliation may have
resulted in understatements of income in some fiscal quarters and overstatements
of income in other fiscal quarters going back to the fiscal year ended
December 31, 2002, all as described in the Accounting Memo, which the Borrower
and

33



--------------------------------------------------------------------------------



 



its auditors reasonably believe are not material. Since December 31, 2003, there
has been no Material Adverse Change.

     (f) There is no pending or to the best knowledge of the Borrower or its
Material Subsidiaries, threatened action, suit, investigation, litigation or
proceeding (including, without limitation, any Environmental Action) affecting
any Loan Party or any of its Subsidiaries before any court, governmental agency
or arbitrator that (i) if adversely determined, would be likely to have a
Material Adverse Effect, except as disclosed in Schedule 3.01(d) or
(ii) purports to affect the legality, validity or enforceability of any Loan
Documents, or the consummation of the transactions contemplated hereby.

     (g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the U.S. Federal Reserve
System), and no proceeds of the Loans will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.

     (h) Each Loan Party and each of their respective Subsidiaries has filed,
has caused to be filed or has been included in all tax returns (national,
departmental, local, municipal and foreign) required to be filed and has paid
all taxes, assessments, fees, related liabilities and other charges (including
interest and penalties) due with respect to the years covered by such returns,
except where such taxes or liabilities are being contested in good faith and by
proper proceedings.

     (i) Each Loan Party and each of their respective Subsidiaries is in
material compliance with all applicable laws, ordinances, rules, regulations and
requirements of all governmental authorities (including, without limitation, all
governmental licenses, certificates, permits, franchises and other governmental
authorizations and approvals, (including, without limitation, the Concession
Titles) necessary to the ownership of its properties or to the conduct of its
business, Environmental Laws, and laws with respect to social security and
pension fund obligations, final judgments and court orders.)

     (j) Set forth on Schedule 4.01(j) hereto is a complete and accurate list of
all Material Contracts of the Borrower and its Subsidiaries, showing as of the
date hereof the parties, subject matter and term thereof. Each such Material
Contract has been duly authorized, executed and delivered by all parties
thereto, has not been amended or otherwise modified in any material respect, is
in full force and effect and is binding upon and enforceable against all parties
thereto in accordance with its terms, and there exists no default by the
Borrower under or with respect to any of its material contractual obligations in
any Material Contract that could reasonably be expected to have a Material
Adverse Effect.

     (k) To the best of any Loan Party’s knowledge, no income, stamp or other
taxes (other than taxes on, or measured by, net income or net profits) or
levies, imposts, deductions, charges, compulsory loans or withholdings
whatsoever are or will be, under applicable law in Mexico, imposed, assessed,
levied or collected by Mexico or any political subdivision or taxing authority
thereof or therein either (i) on or by virtue of the

34



--------------------------------------------------------------------------------



 



execution, delivery, performance, enforcement or admissibility into evidence of
any Loan Document or (ii) on any payment to be made by any Loan Party pursuant
to any Loan Document other than withholding taxes payable by any Loan Party
pursuant to any Loan Document on payments of interest, commissions and fees,
made by any Loan Party to a non resident of Mexico for tax purposes.

     (l) Each Loan Party is subject to civil and commercial law with respect to
its obligations under each Loan Document to which it is party, and the
execution, delivery and performance by such Loan Party of each Loan Document to
which it is party constitute private and commercial acts (jure gestionis acts)
rather than public or governmental acts (jure imperii acts). None of the Loan
Parties or any of their Subsidiaries or any of their respective properties has
any immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) under the laws of Mexico. Each Loan
Party’s choice of governing law as New York law and its consent to submission to
the jurisdiction of New York federal and state courts under the Loan Documents
is legal, valid and binding under Mexican Law.

     (m) The obligations of the Borrower and each of its Subsidiaries under the
Loan Documents constitute direct, unconditional, unsubordinated and unsecured
obligations of the Borrower and its Subsidiaries and do rank and will rank pari
passu in priority of payment and in all other respects with all other present
and future senior unsecured Debt of the Borrower and such Subsidiaries.

     (n) Each Loan Document is in proper legal form under the law of Mexico for
the enforcement thereof against each Loan Party which is party thereto under the
law of Mexico; and to ensure the legality, validity, enforceability or
admissibility in evidence of each such Loan Document in Mexico it is not
necessary that any such Loan Document or any other document be registered, filed
or recorded with any court or other authority in Mexico or that any stamp or
similar tax be paid on or in respect of any Loan Document, except that in the
event that any legal proceedings with respect to any Loan Document are brought
in the courts of Mexico, a Spanish translation of the document required in such
proceedings prepared by a Mexican court-approved translator would have to be
approved by the court after the defendant had been given an opportunity to be
heard with respect to the accuracy of such translation, and the proceedings
would thereafter be based upon the translated documents. Any judgment against
any Loan Party of a state or United States federal court in the State of New
York, United States is capable of being enforced in the courts of Mexico; except
that if any legal proceedings for the enforcement of such judgment are brought
in the courts of Mexico, a Spanish translation of such judgment prepared by a
Mexican court-approved translator would have to be approved by the court after
the defendant has been given an opportunity to be heard with respect to the
accuracy of the translation, and the proceedings would thereafter be based on
the translated judgment. There is no requirement for the Administrative Agent,
nor any Lender, to be licensed or qualified with any governmental authority
solely by reason of the execution and performance of the Loan Documents.

35



--------------------------------------------------------------------------------



 



     (o) The Borrower, a nonbank entity located outside the United States,
understands that it is the policy of the Board of Governors of the U.S. Federal
Reserve System that extensions of credit by international banking facilities (as
defined in Section 204.8(a) of Regulation D) may be used only to finance the
non-U.S. operations of a customer (or its foreign affiliates) located outside
the United States as provided in Section 204.8(a)(3)(vi) of Regulation D.
Therefore, the Borrower acknowledges that the proceeds of the Loans by the
international banking facility of any of the Lenders (as defined in
Section 204.8(a) of Regulation D) will be used solely to finance the Borrower’s
operations outside the United States or that of the Borrower’s foreign
affiliates.

     (p) Neither the Borrower nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended.

     (q) No information, exhibit or report furnished by or on behalf of any Loan
Party to all of the Lenders in connection with the negotiation of any Loan
Document or pursuant to the terms of any Loan Document contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not misleading; provided, however, that until
the initial Funding Date the foregoing representation is subject to the
qualification that the Borrower has acknowledged the lack of proper
reconciliation of certain of its liability accounts with its books and records,
that such reconciliation is undergoing continuing review, and that such lack of
reconciliation may have resulted in understatements of income in some fiscal
quarters and overstatements of income in other fiscal quarters going back to the
fiscal year ended December 31, 2002, all as described in the Accounting Memo,
which the Borrower and its auditors reasonably believe are not material..

     (r) There are no strikes, slowdowns or work stoppages, and, to the best
knowledge of the Borrower, none is currently threatened, by the employees of the
Borrower or any of its Material Subsidiaries that could reasonably be expected
to have a Material Adverse Effect.

     (s) Set forth on Schedule 4.01(s) hereto is a complete and accurate list of
all patents, trademarks, trade names, service marks and copyrights, and all
applications therefor and licenses thereof, of the Borrower or any of its
Subsidiaries, showing as of the date hereof the jurisdiction in which
registered, the registration number, the date of registration and the expiration
date.

     (t) Each Loan Party and each of the Borrower’s Material Subsidiaries
(excluding Multifon, S.A. de C.V., until such time as Multifon, S.A. de C.V.
becomes Solvent pursuant to the requirements of Section 5.01(n)) is and
immediately after the transactions to occur on each Funding Date are consummated
will be Solvent.

     (u) Set forth on Schedule 4.01(u) hereto is a complete and accurate list of
all material real property owned by the Borrower and its Material Subsidiaries,
showing as of the date hereof the jurisdiction in which such property is
located. Each of the

36



--------------------------------------------------------------------------------



 



Borrower and its Material Subsidiaries has good, marketable and insurable title
to such real property, free and clear of all Liens, other than Liens permitted
by Section 5.02(a).

     (v) Set forth on Schedule 4.01(v) hereto is a complete and accurate list of
all Concession Titles owned by the Borrower and its Material Subsidiaries,
showing as of the date hereof the jurisdiction in which such Concession Titles
are located.

          SECTION 4.02. Representations and Warranties of the Borrower at each
Funding Date. The Borrower represents and warrants as follows on the occasion of
each Borrowing:

     (a) Each of the representations and warranties set forth in Section 4.01
(other than Section 4.01(e) and Section 4.01(q)) made by Borrower are true and
correct on and as of the date of the proposed Borrowing, before and after giving
effect to such Borrowing and to the application of the proceeds therefrom
(except for those representations and warranties that are expressly made only as
of an earlier date).

     (b) The Consolidated balance sheet of the Borrower and its Subsidiaries as
at December 31, 2003, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of PricewaterhouseCoopers, independent public
accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at June 30, 2004, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the six months
then ended, duly certified by the chief financial officer of the Borrower,
copies of which have been furnished to the Lender, are complete and correct and
fairly present, subject, in the case of said balance sheet as at June 30, 2004,
and said statements of income and cash flows for the six months then ended, to
year-end audit adjustments, the Consolidated financial condition of the Borrower
and its Subsidiaries as at such dates and the Consolidated results of operations
of the Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with Mexican GAAP.

     (c) No information, exhibit or report furnished by or on behalf of any Loan
Party to all of the Lenders in connection with the negotiation of any Loan
Document or pursuant to the terms of any Loan Document contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not misleading

ARTICLE V

COVENANTS OF THE BORROWER

          SECTION 5.01. Affirmative Covenants. So long as any Loan shall remain
unpaid or any of the Lenders shall have any Commitment hereunder, the Borrower
will:

     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations, final judgments and court orders, such compliance to include
compliance with Environmental

37



--------------------------------------------------------------------------------



 



Laws, except where failure to comply would not reasonably be expected to have a
Material Adverse Effect.

     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property, except where failure to pay would not be
expected to result in a Material Adverse Effect; provided, however, that neither
the Borrower nor any of its Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge or claim that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained in accordance with Mexican GAAP, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors.

     (c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.

     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory), permits, approvals, licenses,
privileges and franchises deemed material to its business (including, without
limitation, the Concession Titles); provided, however, that the Borrower and its
Subsidiaries may consummate any merger or consolidation permitted under Section
5.02(b), and provided further that neither the Borrower nor any of its
Subsidiaries shall be required to preserve any right or franchise if the Board
of Directors of the Borrower or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower or such Subsidiary, as the case may be, and that the loss thereof
is not disadvantageous in any material respect to the Borrower, such Subsidiary
or any of the Lenders.

     (e) Visitation Rights. Upon at least 10 Business Days’ prior notice and
reasonable request (which shall not be required upon the occurrence and
continuance of any Default or Event of Default), permit the Administrative Agent
or any Lender or any agent or representatives thereof, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any of their officers or directors and with their independent certified public
accountants; provided, however, that all expenses associated with such
inspection shall be for the account of the inspecting Lenders, except in the
case of a Default or Event of Default, in which case, the reasonable out of
pocket expenses associated with such inspection will be for the account of the
Borrower.

     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all

38



--------------------------------------------------------------------------------



 



financial transactions and the assets and business of the Borrower and each such
Subsidiary in accordance with Mexican GAAP consistently applied.

     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
deemed by the Borrower as material or fundamental for the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
as well as authorizations, licenses, franchises, except to the extent the
discontinuance of the operation and maintenance of any such properties,
authorizations, licenses and franchises would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

     (h) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable and
no less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate. The
limitation set forth in this paragraph 5.01(h) shall not apply to transactions
between the Borrower and any of its Wholly-Owned Subsidiaries or between
Wholly-Owned Subsidiaries.

     (i) Performance of Material Contracts. Perform and observe all the terms
and provisions of each Material Contract to be performed or observed by it,
maintain each such Material Contract in full force and effect, enforce each such
Material Contract in accordance with its terms, take all such action to such end
as may be from time to time requested by any of the Lenders and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
the Borrower or any of its Subsidiaries is entitled to make under such Material
Contract, and, in each case, cause each of its Subsidiaries to do so; except,
however, where failure to comply with or enforce such Material Contracts would
not be expected to result in a Material Adverse Effect.

     (j) Reporting Requirements. Furnish to the Administrative Agent:

     (i) as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Borrower,
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as of the end of such quarter and Consolidated and consolidating
statements of income and cash flows of the Borrower and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, duly certified (subject to year-end audit adjustments) by the
chief financial officer of the Borrower as having been prepared in accordance
with Mexican GAAP and certificates of the chief financial officer of the
Borrower as to compliance with the terms of the Loan Documents and setting forth
in reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03; provided that in the event of any change in Mexican GAAP used in
the preparation of such financial statements, the Borrower shall also provide,
if necessary for the determination of compliance with Section 5.03, a statement
of reconciliation conforming such financial statements to Mexican GAAP;

39



--------------------------------------------------------------------------------



 



     (ii) as soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, containing Consolidated and
consolidating balance sheets of the Borrower and its Subsidiaries as of the end
of such fiscal year and Consolidated and consolidating statements of income and
cash flows of the Borrower and its Subsidiaries for such fiscal year, in each
case accompanied by an opinion acceptable to the Required Lenders by
PricewaterhouseCoopers or other independent public accountants reasonably
acceptable to the Required Lenders; provided that in the event of any change in
Mexican GAAP used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to Mexican GAAP;

     (iii) as soon as available and in any event within 120 days after the end
of each fiscal year of NII Holdings Inc., a copy of the annual audit report for
such year for NII Holdings Inc., containing Consolidated and consolidating
balance sheets of NII Holdings Inc. as of the end of such fiscal year and
Consolidated and consolidating statements of income and cash flows of NII
Holdings Inc. for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by PricewaterhouseCoopers or other
independent public accountants reasonably acceptable to the Required Lenders;

     (iv) as soon as possible and in any event within fifteen days after the
occurrence of each Default continuing on the date of such statement, a statement
a Responsible Officer setting forth details of such Default and the action that
the Borrower has taken and proposes to take with respect thereto;

     (v) promptly after the sending or filing thereof, copies of all reports
that the Borrower sends to any of its securityholders (only to the extent that
the Borrower is a publicly held company), and copies of all reports and
registration statements that the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange, if any;

     (vi) promptly after the commencement thereof and knowledge by the Borrower
of such commencement, notice of all actions and proceedings before any court,
governmental agency or arbitrator affecting the Borrower or any of its
Subsidiaries of the type described in Section 4.01(f); and

     (vii) such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Administrative Agent may from time to
time reasonably request.

     (k) Maintenance of Governmental Filings. Maintain in full force and effect
at all times all approvals of and filings with any governmental authority
required under applicable laws or regulations (including, without limitation,
antitrust laws and environmental laws) for (a) the execution, delivery and
performance of obligations under the Loan Documents by the Borrower and for the
validity or enforceability thereof, and

40



--------------------------------------------------------------------------------



 



(b) except where failure to maintain any such approvals or filings could not
reasonably be expected to have a Material Adverse Effect, the conduct of its
business.

     (l) Pari Passu. Take all actions to ensure that at all times the
Obligations of the Borrower and each of its Subsidiaries under the Loan
Documents constitute unconditional general obligations of the Borrower and its
Subsidiaries ranking at least pari passu in all respects with all present and
future and other senior unsecured, unsubordinated Debt of the Borrower and such
Subsidiaries.

     (m) Covenant to Guaranty Obligations. Upon the occurrence of any Material
Subsidiary of the Borrower becoming a Mexican Subsidiary, the Borrower will
cause each such Mexican Subsidiary (i) within 30 days of becoming a Mexican
Subsidiary, to duly execute and deliver to the Administrative Agent a guaranty
supplement, in form attached as Exhibit F hereto, guaranteeing the Borrower’s
and other Subsidiary Guarantors’ obligations under the Loan Documents and,
together with a certified copy by a Mexican Notary Public of notarized
irrevocable powers of attorney granted by each such Mexican Subsidiary to the
Process Agent so that it may act as process agent on behalf of such Mexican
Subsidiary in connection with such Mexican Subsidiary’s obligations under the
Subsidiary Guaranty and a letter from the Process Agent in the form and
substance satisfactory to the Administrative Agent agreeing to act as agent to
receive service of process on behalf of such Mexican Subsidiary, and (ii) within
60 days after a Mexican Subsidiary becomes a Subsidiary Guarantor pursuant to
clause (i) above, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the Lenders, of counsel for
the Loan Parties acceptable to the Administrative Agent, as to such guaranty
supplements being legal, valid and binding obligations of each party thereto
enforceable in accordance with their terms.

          (n) Covenant with Regard to Multifon, S.A. de C.V. Cause Multifon,
S.A. de C.V. on or prior to the date that is 9 months following the Closing Date
(i) to be Solvent, (ii) to merge with the Borrower or any of its Material
Subsidiaries, or (iii) dissolve; provided, however, that in the case of the
merger or dissolution of Multifon, S.A. de C.V. pursuant to clause (ii) or
clause (iii), all material licenses and approvals held by Multifon, S.A. de C.V.
shall be transferred to or obtained by the Borrower or a Material Subsidiary on
or prior to the date of such merger or dissolution.

          SECTION 5.02. Negative Covenants. So long as any Loan shall remain
unpaid or any of the Lenders shall have any Commitment hereunder, the Borrower
will not:

     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:

     (i) Permitted Liens;

41



--------------------------------------------------------------------------------



 



     (ii) purchase money Liens upon or in any real or tangible personal property
(including equipment) acquired or held by the Borrower or any of its
Subsidiaries in the ordinary course of business to secure the purchase price of
such property or to secure Debt incurred solely for the purpose of financing the
acquisition of such property , or Liens existing on such property at the time of
its acquisition (other than any such Liens created in contemplation of such
acquisition that were not incurred to finance the acquisition of such property)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property or tangible
personal property being acquired, and no such extension, renewal or replacement
shall extend to or cover any properties not theretofore subject to the Lien
being extended, renewed or replaced, and provided further that the aggregate
principal amount of the indebtedness secured by the Liens referred to in this
clause (ii) shall not exceed U.S. $20,000,000;

     (iii) the Liens existing on the Closing Date and described on
Schedule 5.02(a) hereto;

     (iv) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary;

     (v) Liens on cash or Cash Equivalents of the Borrower or any of its
Subsidiaries securing guaranties by the Borrower in favor of the Mexican
government with respect to Concession Titles or rights granted to the Borrower
or such Material Subsidiary;

     (vi) Liens arising under leases of the Borrower or any of its Subsidiaries
for its telecommunication towers;

     (vii) Leases or subleases of property of the Borrower and its Subsidiaries
granted to others in the ordinary course of business that could not reasonably
be expected to have a Material Adverse Effect;

     (viii) Temporary Liens existing during the period of construction
encumbering property or assets under construction arising from progress or
partial payments by a customer of the Borrower or any of its Subsidiaries
relating to such property subject to any Capitalized Lease permitted hereunder
or operating lease that could not reasonably be expected to have a Material
Adverse Effect;

42



--------------------------------------------------------------------------------



 



     (ix) Liens arising from filings regarding operating leases in the ordinary
course of business which could not reasonably be expected to have a Material
Adverse Effect;

     (x) Liens arising from the rendering of a final judgment or order against
the Borrower or any of its Subsidiaries that does not give rise to an Event of
Default and which attach to assets which, in the aggregate, have a fair market
value of less than $10,000,000;

     (xi) Liens securing reimbursement obligations with respect to performance
letters of credit that encumber documents and the property which is the subject
of such performance letters of credit and the products and proceeds thereof,
arising in the ordinary course of business that could not reasonably be expected
to have a Material Adverse Effect;

     (xii) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

     (xiii) Liens encumbering customary initial deposits and margin deposits in
cash or Cash Equivalents, and other Liens that are within the general parameters
customary in the industry and incurred in the ordinary course of business, in
each case, securing Debt in respect of currency swap agreements which are not
speculative; and (xiv) Liens securing any Debt of the Borrower, provided that
such Liens shall equally and ratably secure the Loans and the obligations of the
Loan Parties under the Loan Documents.

     (b) Mergers, Etc. Merge into or amalgamate or consolidate with any Person
or permit any Person to merge into it, or permit any of its Material
Subsidiaries to merge into, consolidate or amalgamate with any Person, unless
after giving effect to such merger, amalgamation or consolidation, the Borrower
is the surviving corporation, or in the case of a merger of any Material
Subsidiary, such Material Subsidiary is the surviving corporation, or the
surviving corporation immediately becomes a Material Subsidiary, and continues
to be Controlled by the Borrower; provided that immediately after giving effect
thereto, no Default or Event of Default has occurred and is continuing.

     (c) Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in accounting policies or reporting practices,
except as required by Mexican GAAP or any Governmental Authority.

     (d) Sales, Etc., of Assets. (i) Liquidate, wind up or dissolve itself or
spin-off any of its businesses (or suffer any liquidation or dissolution) or
permit any Material Subsidiary to liquidate, wind up or dissolve itself or
spin-off any of its businesses (or suffer any liquidation or dissolution) or
(ii) convey, sell, lease, assign, transfer or otherwise dispose of, or permit
any Material Subsidiary to convey, sell, lease, assign, transfer or otherwise
dispose of, all or substantially all of its assets other than in

43



--------------------------------------------------------------------------------



 



accordance with Section 5.02(b) or (iii) convey, sell, lease, assign, transfer
or otherwise dispose of all or substantially all of its Equity Interest in any
of its Material Subsidiaries if, after giving effect to such sale, lease,
assignment, transfer or other disposition, it would cease to Control such
Material Subsidiary.

     (e) Restricted Payments and Intercompany Loans. (i) Upon the occurrence and
during the continuance of an Event of Default under Section 6.01(a) or
6.01(c)(i) with respect to a failure to comply with Section 5.03, declare or pay
any dividends, purchase, redeem, retire, defease or otherwise acquire for value
any of its Equity Interests now or hereafter outstanding, return any capital to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, make any distribution of assets, Equity Interests, obligations or
securities to its stockholders, partners or members (or the equivalent Persons
thereof) as such or issue or sell any Equity Interests or accept any capital
contributions (provided, however, that capital contributions may be made to the
Borrower or any Subsidiary Guarantor, so long as any such contribution will not
be made in exchange for any Restricted Payment (as defined below)), or permit
any of its Subsidiaries to do any of the foregoing, or permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in the Borrower or to issue or sell any Equity Interests
therein (collectively, “Restricted Payments”) or (ii) at any other time, make
any Restricted Payments to its Parent or any of its Affiliates or Subsidiaries;
provided that the Borrower may make Restricted Payments to its Parent or any
Affiliate of its Parent after the third anniversary of the Closing Date so long
as, after giving effect to such Restricted Payment, the Borrower will have and
has a consolidated cash balance in the form of cash and Cash Equivalents at such
time of not less than $100,000,000, or (iii) make any intercompany loans to the
Parent or any Affiliate of the Parent (other than any Subsidiary of the
Borrower) or the Borrower, except for intercompany loans to the Parent or any of
its Subsidiaries made during the ordinary course of business; provided that no
intercompany loans shall be made upon the occurrence and during the continuance
of an Event of Default.

     (f) Change in Nature of Business. Make, or permit any of its Material
Subsidiaries to make, any material change in the nature of its principal or
primary business as carried on at the date hereof.

     (g) Subordination. Incur, or permit any of its Subsidiaries to incur, any
Debt owed to an Affiliate (other than Debt owed by the Borrower to a Subsidiary,
a Subsidiary to the Borrower, or a Subsidiary to another Subsidiary) unless such
Debt is subordinated to the Obligations of the Loan Parties under the Loan
Documents pursuant to a valid, binding enforceable contractual arrangement.

          SECTION 5.03. Financial Covenants. So long as any Loan shall remain
unpaid or any of the Lenders shall have any Commitment hereunder, the Borrower
will:

     (a) Debt to OIBDA Ratio. Maintain at all times a Debt/OIBDA Ratio of not
more than 2.5 to 1.

44



--------------------------------------------------------------------------------



 



     (b) Interest Coverage Ratio. Maintain at all times an Interest Coverage
Ratio of not less than 3.0 to 1.

     (c) Net Worth. Maintain at all times an excess of Consolidated total assets
over Consolidated total liabilities (such excess, the “Borrower’s Net Worth”),
in each case, of the Borrower and its Subsidiaries of not less than the amount
of the Borrower’s Net Worth in Pesos calculated as of December 31, 2003,
MX$7,330,557,000.

ARTICLE VI

EVENTS OF DEFAULT

          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:

     (a) The Borrower shall fail to pay any principal of, or interest on, any
Loan when the same becomes due and payable; or the Borrower shall fail to make
any other payment of fees or other amounts under this Agreement or any of the
Notes within three Business Days after the same becomes due and payable; or

     (b) Any representation or warranty made by any Loan Party under any Loan
Document or by any Loan Party (or any of its officers) in connection with any
Loan Documents or certificates or other documentation delivered pursuant hereto,
shall prove to have been incorrect in any material respect when made; or

     (c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d),(h) or (j), 5.02 or 5.03, or (ii) any
Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any other Loan Document on its part to be performed or
observed if such failure shall remain unremedied for 30 or more days after a
Responsible Officer has knowledge thereof or notice thereof is given to the
Borrower; or

     (d) (i) The Borrower or any of its Material Subsidiaries shall fail to pay
any principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least U.S. $ 10,000,000 (or its equivalent in
other currencies) in the aggregate (but excluding Debt outstanding hereunder) of
the Borrower or such Material Subsidiary (as the case may be), or (ii) any
Non-Material Subsidiary or Non-Material Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount, individually or in the aggregate, of at least U.S.
$ 10,000,000 (or its equivalent in other currencies) and such failure to pay
would be expected to have a Material Adverse Effect, in each case, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to

45



--------------------------------------------------------------------------------



 



permit the acceleration of, the maturity of such Debt and in the case of such
Debt of any Non-Material Subsidiary, such acceleration or permission to
accelerate would be expected to have a Material Adverse Effect; or any such Debt
shall be declared to be due and payable, or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case prior, to the stated maturity
thereof and, in the case of such Debt of any Non-Material Subsidiary, such
declaration, prepayment, redemption, purchase or defeasance or offer to prepay,
redeem, purchase or defease would be expected to have a Material Adverse Effect;
or

     (e) The Borrower or any of its Material Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any of its Material Subsidiaries seeking to adjudicate it concurso mercantil,
bankrupt or insolvent, or seeking liquidation, winding-up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian, síndico, conciliador or other similar official for
it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 30 or more days,
or any of the actions sought in such proceeding (including, without limitation,
the entry of an order for relief against, or the appointment of a receiver,
trustee, custodian, síndico, conciliador or other similar official for, it or
for any substantial part of its property) shall occur; or the Borrower or any of
its Material Subsidiaries shall take any corporate action to authorize any of
the actions set forth above in this subsection (e); or

     (f) Judgments or orders for the payment of money in excess of U.S. $
10,000,000 (or its equivalent in other currencies) in the aggregate shall be
rendered against (i) the Borrower or any of its Material Subsidiaries, or
(ii) any Non-Material Subsidiary and, in the case of clause (ii), such judgment
or order would be expected to have a Material Adverse Effect and in the case of
clauses (i) and (ii), (x) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order and such proceedings shall not have
been suspended or (y) there shall be any period of 30 or more consecutive days
during which a stay or enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

     (g) Any non-monetary judgment or order shall be rendered against the
Borrower or any of its Subsidiaries that could be reasonably expected to have a
Material Adverse Effect, and there shall be any period of 30 or more consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

     (h) The obligations of the Borrower under this Agreement and the Notes or
the obligations of any Subsidiary Guarantor shall fail to rank at least pari
passu with all other

46



--------------------------------------------------------------------------------



 



senior unsecured, unsubordinated Debt of the Borrower or such Subsidiary
Guarantor, as the case may be; or

     (i) Any material provision of any Loan Document shall cease to be valid and
binding on or enforceable against any Loan Party which is party thereto, or any
Loan Party shall so assert or state in writing, or the obligations of such Loan
Party under any Loan Document shall in any way become illegal; or

     (j) Any authority asserting or exercising governmental or police powers in
Mexico or any Person acting or purporting to act under such authority shall have
taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or a substantial portion of the property of the Borrower or the
occurrence of any other adverse governmental action or event that would prevent
any Loan Party from performing its obligations under any Loan Document to which
it is a party; or

     (k) Any material license, approval, right, privilege, franchise or
concession (including, without limitation, the Concession Titles) necessary for
any Loan Party and any of the Material Subsidiaries to conduct its business
shall have been terminated, cancelled or modified in a manner which would likely
result in a Material Adverse Effect or any governmental authority shall
terminate or cancel any authorization or approval granted with respect to the
Loan Documents or modify any such authorization or approval in a manner which
would likely result in a Material Adverse Effect, unless (a) such termination,
cancellation or modification is capable of being cured within a mutually
acceptable cure period, to be agreed upon by such Loan Party and the
Administrative Agent, from the date of its occurrence in the ordinary course of
such Loan Party’s business and (b) such Loan Party or any of the Material
Subsidiaries, as the case may be, is taking prompt action to cure such
termination, cancellation or modification;

then, and in any such event, the Required Lenders (i) may declare their
Commitment and their obligation to make Loans to be terminated, whereupon the
same shall forthwith terminate, and (ii) may, by notice to the Borrower, declare
all or any portion of the Notes, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Notes, all such interest and all such amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower; provided, however,
that in the event of an actual or deemed entry of an order for relief with
respect to any Loan Party under clause (e) above, (A) the Commitments and the
obligation of each of the Lenders to make Loans shall automatically be
terminated and (B) the Notes, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

ARTICLE VII

THE ADMINISTRATIVE AGENT

47



--------------------------------------------------------------------------------



 



          SECTION 7.01. Authorization and Action. Each of the Lenders hereby
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under this Agreement and
the Notes as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of the Notes), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Administrative Agent shall
not be required to take any action that exposes the Administrative Agent to
personal liability or that is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each of the Lenders prompt notice of each
notice given to it by the Borrower pursuant to the terms of this Agreement.

          SECTION 7.02. Delegation of Duties. The Administrative Agent may
execute any of its duties under the Loan Documents by and through agents,
attorneys in fact or affiliates.

          SECTION 7.03. Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with the Loan Documents, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (a) may treat the payee of any Tranche
A Note, Tranche B Note or Tranche C Note as the holder thereof until the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by such Lender that is the payee of such Tranche A Note, Tranche B Note or
Tranche C Note, as the case may be, as assignor, and an Eligible Assignee, as
assignee, as provided in Section 8.07; (b) may consult with legal counsel
(including counsel for the Loan Parties or of any Lender), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any of the Lenders and shall not be responsible to any of the
Lenders for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of any Loan Document on the part of any Loan
Party or to inspect the property (including the books and records) of any Loan
Party; (e) shall not be responsible to any of the Lenders for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, any
Loan Document or any other instrument or document furnished pursuant thereto;
and (f) shall incur no liability under or in respect of any Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopy or telex) believed by it to be genuine and
signed or sent by the proper party or parties.

          SECTION 7.04. Citibank, N.A. and Affiliates. With respect to its
Commitments, the Loans made by it and the Notes issued to it, Citibank, N.A.
shall have the same rights and powers under the Loan Documents as any other
Lender and may exercise the same as though it were not an Administrative Agent;
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include Citibank, N.A. in its individual capacity. Citibank, N.A. and its

48



--------------------------------------------------------------------------------



 



affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any of its Subsidiaries and any
Person that may do business with or own securities of such Loan Party or any
such Subsidiary, all as if Citibank, N.A. was not the Administrative Agent, and
without any duty to account therefor to the Lenders.

          SECTION 7.05. Lender Credit Decision. Each of the Lenders acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any of the Lenders and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

          SECTION 7.06. Indemnification. (a) Each Lender severally agrees to
indemnify the Administrative Agent (to the extent not promptly reimbursed by the
Borrower) from and against such Lender’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any action taken or omitted by the Administrative Agent under the Loan
Documents (collectively, the “Indemnified Costs”); provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Administrative Agent’s gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrower under Section 8.04, to the extent that the
Administrative Agent is not promptly reimbursed for such costs and expenses by
the Borrower. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 7.06 applies whether any such
investigation, litigation or proceeding is brought by any of the Lenders or any
other Person.

          (b) For purposes of this Section 7.06, the Lenders’ respective ratable
shares of any amount shall be determined, at any time, according to the sum of
(i) the aggregate principal amount of the Loans outstanding at such time and
owing to the respective Lenders, and (ii) the aggregate unused portions of their
respective Commitment at such time; provided, however, that the respective
ratable shares shall be determined by the Administrative Agent by converting the
Tranche B Loans or the Tranche C Loans, as the case may be, into Dollars based
on the USD Equivalent thereof as of the Closing Date. The failure of any Lender
to reimburse the Administrative Agent promptly upon demand for its ratable share
of any amount required to be paid by the Lenders to the Administrative Agent as
provided herein shall not relieve any other Lender of its obligation hereunder
to reimburse the Administrative Agent for its ratable share of such amount, but
no Lender shall be responsible for the failure of any other Lender to reimburse
the Administrative Agent for such other Lender’s ratable share of such amount.
Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and

49



--------------------------------------------------------------------------------



 



obligations of each Lender contained in this Section 7.06 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the other Loan Documents.

          SECTION 7.07. Successor Agents. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower and
may be removed at any time with or without cause by the Required Lenders. Upon
any such resignation or removal, the Required Lenders shall have the right to
appoint a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
all of the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $250,000,000. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation or removal under this Section 7.07 no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (a) the retiring Administrative Agent’s
resignation or removal shall become effective, (b) the retiring Administrative
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (c) the Required Lenders shall thereafter perform all duties
of the retiring Administrative Agent under the Loan Documents until such time,
if any, as the Required Lenders appoint a successor Administrative Agent as
provided above. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent shall have become effective, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement.

ARTICLE VIII

MISCELLANEOUS

          SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes or any other Loan Document, and no consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all the Lenders, (i) increase
or decrease the Tranche A Commitments, the Tranche B Commitments or the Tranche
C Commitments, as the case may be, (except for a ratable decrease in all the
Tranche A Commitments, Tranche B Commitments or Tranche C Commitments, as the
case may be), or subject any Lender to any additional obligations, (ii) reduce
the principal of, or interest on, any of the Loans or Notes or any fees,
commissions or other amounts payable hereunder, (iii) postpone any date fixed
for any payment of principal of, or interest on, any of the Loans or Notes

50



--------------------------------------------------------------------------------



 



or any fees, commissions or other amounts payable hereunder, (iv) change the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, (v) release any Loan Party from any
of its obligations under the Loan Documents or reduce any such obligations,
(vi) waive any of the conditions specified in Section 3.01 or Section 3.02, or
(vii) amend this Section 8.01; and provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or the other Loan
Documents.

          SECTION 8.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be in writing (including telecopier, telegraphic or
telex communication) and telecopied, telegraphed or telexed or hand delivered
(by a reputable commercial courier service) if to the Borrower, at its address
at Blvd. M. Ávila Camacho No. 36, 9o. Piso Lomas de Chapultepec, C.P. 11000,
México, D.F. MÉXICO, Attention: Treasury Director, with copies to the Vice
President and General Counsel; if to the Administrative Agent or any of the
Lenders, at their Applicable Lending Offices specified opposite their names on
the Schedule I; if to any Lender which becomes a Lender under Section 8.07, at
its Applicable Lending Office specified in the Assignment and Acceptance
pursuant to which it became a Lender; or, as to the Borrower or any of the
Lenders, at such other address as shall be designated by such party in a written
notice to the other party. All such notices and communications shall, (i) when
telecopied, telegraphed or telexed, be effective when confirmed by telecopier,
delivered by the telegraph company or confirmed by telex answerback,
respectively, or (ii) when hand delivered, be effective when actually delivered
to the address for notices herein. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of a manually executed counterpart thereof.

          (b) The Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (a) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (b) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (c) provides notice of any default or event of
default under this Agreement or (d) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit thereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com. In addition, the Borrower
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in the Loan Documents but only to the extent requested by
the Administrative Agent.

51



--------------------------------------------------------------------------------



 



          (c) The Borrower further agrees that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission systems (the
“Platform”). The Borrower acknowledges that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.

          (d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

          (e) The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.

          (f) Nothing herein shall prejudice the right of the Administrative
Agent or any Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

          SECTION 8.03. No Waiver; Remedies. No failure on the part of any of
the Lenders to exercise, and no delay in exercising, any right hereunder or
under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any

52



--------------------------------------------------------------------------------



 



other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

          SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay or
reimburse on demand (i) all customary reasonable and duly documented legal and
other out-of-pocket costs and expenses of the Administrative Agent and the
Bookrunners in connection with the preparation, execution, delivery, negotiation
and syndication of the Loan Documents (including the reasonable and duly
documented fees and expenses of special New York and Mexican counsel to the
Administrative Agent), (ii) all reasonable and duly documented legal and other
out-of-pocket costs and expenses of the Administrative Agent in connection with
the modification, administration, waiver or amendment of the Loan Documents
(including reasonable and duly documented fees and expenses of special New York
and Mexican counsel to the Administrative Agent) and (iii) all reasonable and
duly documented legal and other out-of-pocket costs and expenses of the
Administrative Agent and each of the Lenders in connection with the enforcement
of the Loan Documents, whether in any action, suit or litigation, or any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent and each of the Lenders in connection with
the enforcement of rights under this Section 8.04(a)).

          (b) The Borrower agrees to indemnify, defend and save and hold
harmless the Administrative Agent, each of the Lenders and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, claims, liabilities and reasonable
and duly documented expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation
by governmental or regulatory authority, litigation or proceeding or preparation
of a defense in connection therewith) (i) the Tranche A Facility, the Tranche B
Facility or the Tranche C Facility, as the case may be, the actual or proposed
use of the proceeds of the Loans, the Loan Documents or any of the transactions
contemplated thereby. The Borrower also agrees not to assert any claim against
the Administrative Agent, any Lenders or any of their Affiliates, or any of
their respective officers, directors, employees, agents and advisors, on any
theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the Loans, the actual or proposed use of
the proceeds of the Loans, the Loan Documents or any of the transactions
contemplated by the Loan Documents, provided that the Borrower shall have no
obligation hereunder to the Administrative Agent or any Lender with respect to
the indemnified liabilities, and shall not be barred from asserting claims,
arising from the gross negligence or willful misconduct of the Administrative
Agent or any such Lender, as the case may be.

          (c) If any payment of principal of any Loans is made by the Borrower
to or for the account of any of the Lenders other than on the last day of an
Interest Period for such Loans, as a result of a payment pursuant to
Section 2.08 or 2.10, acceleration of the maturity of the Notes pursuant to
Section 6.01 or for any other reason, or if the Borrower fails to make any
payment or prepayment of any Loans for which a notice of prepayment has been
given or that is otherwise required to be made, whether pursuant to
Section 2.05, 2.08, 6.01 or otherwise, the

53



--------------------------------------------------------------------------------



 



Borrower shall, upon demand by any of the Lenders, pay to such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or failure to
pay or prepay, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Loans and in respect of any Tranche B Loans, as such costs are
calculated using the Discount Rate.

          (d) Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower contained in Sections 2.08 and 2.11 and this
Section 8.04 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under any of the other Loan Documents.

          SECTION 8.05. Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent and each of the
Lenders and each of their respective Affiliates are hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by the
Administrative Agent and each of the Lenders or such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement and any Note held by
the Administrative Agent and each of the Lenders, whether or not the
Administrative Agent and each of the Lenders shall have made any demand under
this Agreement or such Note and although such obligations may be unmatured. The
Administrative Agent and each of the Lenders agree promptly to notify the
Borrower after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Administrative Agent and each of the Lenders and their
respective Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that the
Administrative Agent and each of the Lenders and their respective Affiliates may
have.

          SECTION 8.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower, the Administrative Agent and each of the Lenders, and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each of the Lenders and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Administrative Agent and each of the Lenders.

          SECTION 8.07. Assignments and Participations. (a) Each Lender may
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Tranche A Commitment, Tranche B Commitment or Tranche C
Commitment, as the case may be, the Loans owing to it and the Tranche A Notes,
Tranche B Notes or the Tranche C Notes, as the case may be, or Notes held by
it); provided, however, that (i) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or an Approved Fund of any

54



--------------------------------------------------------------------------------



 



Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than in the case of Tranche A Loans, U.S. $5,000,000 or an integral
multiple of U.S. $1,000,000 in excess thereof, in the cases of Tranche B Loans
or Tranche C Loans, Ps$50,000,000 or an integral multiple of Ps$10,000,000 in
excess thereof, (ii) each such assignment shall be to an Eligible Assignee, and
(iii) so long as no Default shall have occurred and be continuing, no such
assignments shall be permitted without the prior written consent of the Borrower
and the Administrative Agent (each of which consents shall not be unreasonably
withheld); provided, however, that the Borrower shall be deemed to have
consented to an assignment if it fails to respond to a written request for a
consent within 10 (ten) Business Days of delivery of such request; and provided
further that the Lenders shall also have the right, without any consent, to
assign all or part of their rights or obligations under the Loan Documents, if a
Default or an Event of Default shall have occurred and be continuing, to any
Person.

          (b) By executing and delivering an Assignment and Acceptance, such
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Loan
Party or the performance or observance by any Loan Party of any of its
obligations under this Agreement or any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon such assigning Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; and (v) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.

          (c) Within five Business Days after its receipt of notice of an
assignment hereunder and any Tranche A Notes, Tranche B Notes or Tranche C
Notes, as the case may be, or Notes subject to such assignment, the Borrower, at
its own expense, shall execute and deliver to the Lender assignee in exchange
for each surrendered Tranche A Note, Tranche B Note or Tranche C Note, as the
case may be, a new Tranche A Note, Tranche B Note or Tranche C Note, as the case
may be, to the order of such assignee in an amount equal to the outstanding
amount of the Tranche A Note, Tranche B Note or Tranche C Note, as the case may
be, assumed by it pursuant to such Assignment and Acceptance. Such new Tranche A
Note, Tranche B Note or Tranche C Note, as the case may be, or Notes shall be in
an aggregate principal amount equal to the aggregate principal amount of such
surrendered Tranche A Note, Tranche B Note or Tranche C Note, as the case may
be, or Notes, shall be dated the effective date of such Assignment and

55



--------------------------------------------------------------------------------



 



Acceptance and shall otherwise be in substantially the form of Exhibit A,
Exhibit B or Exhibit C, as the case may be, hereto.

          (d) The Administrative Agent shall maintain at its address referred to
in Section 8.02(a) copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitments under the Facility of, and principal amount of
the Loans owing under the Facility to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, and the Lenders shall treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time from time to time upon
reasonable prior notice.

          (e) The Lenders may sell participations to one or more banks or other
entities (other than any Loan Party or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, any Loans owing to it and the
Tranche A Notes, Tranche B Notes or Tranche C Notes, as the case may be, or
Notes held by it); provided, however, that (i) each of the Lenders’ obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) each of the Lenders shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) each of the Lenders shall remain the holder of any such
Note for all purposes of this Agreement, (iv) the Borrower shall continue to
deal solely and directly with the Lenders in connection with the Lenders’ rights
and obligations under this Agreement and (v) no participant under any such
participation shall have any rights, claims or causes of action against the
Borrower, any Subsidiary or Affiliates or the Administrative Agent or any right
to approve any amendment or waiver of any provision of this Agreement or any
Note, or any consent to any departure by any Loan Party therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Notes or any other amounts payable hereunder, in each case to
the extent subject to such participation, or postpone any date fixed for any
payment of principal of, or interest on, the Notes or any other amounts payable
hereunder, in each case to the extent subject to such participation.

          (f) Each of the Lenders may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
8.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower furnished to any of the
Lenders by or on behalf of the Borrower upon delivery to the Borrower by such
assignee, participant or proposed assignee or participant of a confidentiality
agreement in the form attached hereto as Exhibit G.

          (g) Notwithstanding any other provision set forth in this Agreement,
any of the Lenders may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Loans owing to it and any Note held by it) in favor of any Federal Reserve Bank
in accordance with Regulation A of the Board of Governors of the U.S. Federal
Reserve System.

56



--------------------------------------------------------------------------------



 



          SECTION 8.08. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.

          SECTION 8.09. Confidentiality . (a) Each of the Administrative Agent,
the Bookrunners, the Joint Lead Arrangers, the Syndication Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to confidentiality or non-disclosure agreement
containing provisions substantially the same as those of this Section 8.09 and
substantially in the form of Exhibit G hereto to (i) any purchaser or assignee
of or participant in or any prospective purchaser or assignee of or participant
in, any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to the Obligations; (g) with the
consent of the Parent; (h) to the extent such Information (i) becomes publicly
available other than as result of a breach of this Section 8.09 or (ii) becomes
available to the Administrative Agent, the Bookrunners, the Joint Lead
Arrangers, the Syndication Agent or any Lender on a non-confidential basis from
a source other than the Parent or its Subsidiaries; or (j) to any nationally
recognized rating agency that requires access to information about a Lender’s or
its Affiliates’ investment portfolio in connection with ratings issued with
respect to such Lender or its Affiliates. To the extent that disclosure of any
Information is required pursuant to clause (b) or (c) above, so long as any of
the Administrative Agent, the Bookrunner, the Joint Lead Arranger, the
Syndication Agent or the Lender is not prohibited from so doing by any
applicable laws, rules, regulations, final judgments or court orders, such
Administrative Agent, Bookrunner, Joint Lead Arranger, Syndication Agent or
Lender will notify the Borrower thereof in writing at its address for notices
set forth in the Credit Agreement Section 8.02(a), provided that the Borrower
shall have no right to seek any action or remedy or have any claim or cause of
action against any of the Administrative Agent, the Bookrunners, the Joint Lead
Arrangers, the Syndication Agent or the Lenders in the event that such
Administrative Agent, Bookrunner, Joint Lead Arranger, Syndication Agent or
Lender, as the case may be, shall fail to so notify to the Borrower. For the
purposes of this Section, “Information” means all information furnished by the
Borrower or any of its Subsidiaries to any Lender, the Administrative Agent, the
Bookrunners, the Joint Lead Arrangers or the Syndication Agent relating to the
Parent and its Subsidiaries or their business, other than any such information
that is available to the Administrative Agent, the Bookrunners, the Joint Lead
Arrangers, the Syndication Agent or any Lender on a non-confidential basis prior
to disclosure by the Parent and it Subsidiaries. Any Person required to maintain
the confidentiality of Information as provided in this Section 8.09, shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information,
which in no event shall be less than a reasonable degree of care.

57



--------------------------------------------------------------------------------



 



          (k) The undertakings of this Section 8.09 shall survive the
termination of the Loan Documents and/or the Facility.

          SECTION 8.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

          SECTION 8.11. Jurisdiction; Waiver of Immunities. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the jurisdiction of any New York State court or federal court
of the United States sitting in New York City, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

          (b) The Borrower hereby irrevocably appoints CT Corporation System
with an office on the date hereof at 111 Eighth Avenue, 13th Floor, New York,
New York 10011, United States, as its agent to receive on behalf of the Borrower
and its property service of copies of the summons and complaint and any other
process which may be served in any such action or proceeding. Such service may
be made by mailing or delivering a copy of such process to the Borrower in care
of the Process Agent at the Process Agent’s above address, and the Borrower
hereby irrevocably authorizes and directs the Process Agent to receive such
service on its behalf and forward such service to the Borrower. As an
alternative method of service, the Borrower also irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to the Borrower at its address specified in
Section 8.02.

          (c) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court and for
purposes of the submission to jurisdiction agreed in paragraph (a) above, to the
forum to which it may be entitled to pursuant to applicable law.

          (d) To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process in the U.S. or
Mexico (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, the Borrower hereby irrevocably and unconditionally waives such
immunity in respect of its obligations under this Agreement and the Notes and,
without limiting the generality of the foregoing, agrees that the waivers set
forth in

58



--------------------------------------------------------------------------------



 



this subsection (d) shall have the fullest scope permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and are intended to be
irrevocable for purposes of such Act.

          (e) For purposes of notices in Mexico in the event of lawsuits and
collections, the Borrower hereby irrevocably designates the following domicile:

Blvd. M. Ávila Camacho No. 36, 9o.

Piso Lomas de Chapultepec, C.P. 11000,

México, D.F. MÉXICO

Attention: Vice President and General Counsel

          (f) Nothing in this Section 8.11 shall affect the right of any of the
Lenders to serve legal process in any other manner permitted by law or affect
the right of any of the Lenders to bring any action or proceeding against the
Borrower or its property in the courts sitting in Mexico.

          SECTION 8.12. Judgment Currency. (a) If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or under
the Notes in U.S. Dollars into another currency, the parties hereto agree, to
the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which, in accordance with normal banking procedures, the
Lenders could purchase U.S. Dollars with such other currency in New York City on
the Business Day preceding that on which final, non-appealable judgment is
given.

          (b) The obligations of the Borrower in respect of any sum due to any
of the Lenders hereunder or under the Notes shall, notwithstanding any judgment
in a currency other than U.S. Dollars, be discharged only to the extent that, on
the Business Day following receipt by the Lenders of any sum adjudged to be so
due in such other currency, any of the Lenders may, in accordance with normal,
reasonable banking procedures, purchase U.S. Dollars with such other currency.
If the amount of U.S. Dollars so purchased is less than the sum originally due
to any of the Lenders, in U.S. Dollars, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify the Lenders against such loss.

          SECTION 8.13. Waiver of Jury Trial. Each of the Borrower and each of
the Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Lenders in the negotiation, administration, performance or enforcement thereof.

          SECTION 8.14. Patriot Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. The
Borrower shall, and shall cause each of its Subsidiaries to, provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order

59



--------------------------------------------------------------------------------



 



to assist the Administrative Agent and the Lenders in maintaining compliance
with the Patriot Act.

60



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            COMUNICACIONES NEXTEL DE
MÉXICO, S.A. DE C.V.
as Borrower
      By:           Title:   

            By:           Title:   

61



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A.
as Administrative Agent
      By:           Title:           

62



--------------------------------------------------------------------------------



 



         

            CITIGROUP GLOBAL MARKETS, INC.
as Bookrunner and Joint Lead Arranger
and Lender
      By:           Title:           

63



--------------------------------------------------------------------------------



 



         

            SCOTIABANK INVERLAT, S.A.
as Syndication Agent, Bookrunner,
Joint Lead Arranger and Lender
      By:           Title:           

64



--------------------------------------------------------------------------------



 



         

            ABN AMRO BANK N.V.
as Lender
      By:           Title:   

            By:           Title:   

65



--------------------------------------------------------------------------------



 



         

            BANCO MERCANTIL DEL NORTE, S.A.
as Lender
      By:           Title:   

            By:           Title:   

66



--------------------------------------------------------------------------------



 



         

            BANCO NACIONAL DE COMERCIO
EXTERIOR, S.N.C.
as Lender
      By:           Title:   

            By:           Title:   

67



--------------------------------------------------------------------------------



 



         

            BANCO NACIONAL DE MEXICO, S.A.
as Lender
      By:           Title:   

            By:           Title:   

68



--------------------------------------------------------------------------------



 



         

            BAYERISCHE HYPO – UND VEREINSBANK A.G.
as Lender
      By:           Title:   

            By:           Title:   

69



--------------------------------------------------------------------------------



 



         

            CITIBANK N.A., NASSAU, BAHAMAS
BRANCH
as Lender
      By:           Title:   

70



--------------------------------------------------------------------------------



 



         

            EXPORT DEVELOPMENT CANADA
as Lender
      By:           Title:   

            By:           Title:   

71



--------------------------------------------------------------------------------



 



         

            HSBC MEXICO, S.A.
as Lender
      By:           Title:   

72



--------------------------------------------------------------------------------



 



         

            SOCIETE GENERALE
as Lender
      By:           Title:   

73